 

Exhibit 10.1

Execution Version

 



 

$300,000,000

 

BEACON ROOFING SUPPLY, INC.

 

6.375% Senior Notes due 2023

 

PURCHASE AGREEMENT

 

Dated: September 24, 2015



 

 

 

 

 

Table of Contents

 

  Page     SECTION 1. Representations and Warranties 3     SECTION 2. Sale and
Delivery to Initial Purchasers; Closing; Agreements to Sell, Purchase and Resell
17     SECTION 3. Covenants of the Company and the Guarantors 18     SECTION 4.
Payment of Expenses 23     SECTION 5. Conditions of Initial Purchasers’
Obligations 23     SECTION 6. Indemnification 25     SECTION 7. Contribution 28
    SECTION 8. Representations, Warranties and Agreements to Survive Delivery 29
    SECTION 9. Termination of Agreement 29     SECTION 10. Default by One or
More of the Initial Purchasers 30     SECTION 11. Notices 31     SECTION 12.
Parties 31     SECTION 13. Governing Law and Time 31     SECTION 14. Effect of
Headings 32     SECTION 15. Definitions 32     SECTION 16. Permitted Free
Writing Documents 33     SECTION 17. Absence of Fiduciary Relationship 34    
SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers 34     SECTION 19. Waiver of Jury Trial 35     SECTION 20. Consent to
Jurisdiction 35     SECTION 21. Counterparts 35

 

i 

 

 

EXHIBITS

Exhibit A – Initial Purchasers Exhibit B – Guarantors Exhibit C – Purchase
Agreement Joinder Exhibit D – Subsidiaries of the Company Exhibit E – Form of
Pricing Term Sheet Exhibit F – Amendments; Issuer Free Writing Documents
Exhibit G – Forms of Opinions of Company Counsel Exhibit H – Registration Rights
Agreement

 

ii 

 

 

$300,000,000

 

BEACON ROOFING SUPPLY, INC.

 

6.375% Senior Notes due 2023

 

PURCHASE AGREEMENT

September 24, 2015

 

Wells Fargo Securities, LLC
Citigroup Global Markets Inc.
As Representatives of the several Initial Purchasers
c/o Wells Fargo Securities, LLC
550 S. Tryon Street
Charlotte, North Carolina 28202

 

Ladies and Gentlemen:

 

Beacon Roofing Supply, Inc., a Delaware corporation (the “Company”), confirms
its agreement with Wells Fargo Securities, LLC (“Wells Fargo”) and Citigroup
Global Markets Inc. (“Citi”) and each of the other Initial Purchasers named on
Exhibit A hereto (collectively, the “Initial Purchasers,” which term shall also
include any person substituted for an Initial Purchaser pursuant to Section 10
hereof), for whom Wells Fargo and Citi are acting as representatives (in such
capacity, the “Representatives”), with respect to the issue and sale by the
Company and the purchase by the Initial Purchasers, acting severally and not
jointly, of $300,000,000 in aggregate principal amount of the Company’s 6.375%
Senior Notes due 2023 (the “Securities”). The Securities will be issued pursuant
to an Indenture to be dated as of October 1, 2015 (the “Indenture”) among the
Company, the Initial Guarantors referred to below, and U.S. Bank National
Association, as trustee (the “Trustee”). The Company’s monetary obligations
under the Securities, including the due and punctual payment of principal and
interest on the Securities, will be fully and unconditionally guaranteed,
jointly and severally, on an unsecured senior basis (the “Guarantees”) (a) from
and after the Closing Date (as defined below), by the guarantors named on
Exhibit B(I) hereto (the “Initial Guarantors”), and (b) from and after the
Supplemental Indenture Date (as defined below), by the guarantors named on
Exhibit B(II) hereto (the “Acquired Company Guarantors”). As used herein, (i)
other than as provided in Section 1 of this Agreement, the term “Guarantor” or
“Guarantors” shall mean (x) the Initial Guarantors prior to the Supplemental
Indenture Date and (y) the Initial Guarantors and the Acquired Company
Guarantors on and immediately after the Supplemental Indenture Date, (ii) the
term “subsidiary” or “subsidiaries” as of any time shall mean the subsidiaries
of the Company at such time including, immediately after the date of the
Acquisition (as defined below), the Acquired Company (as defined below) and the
subsidiaries of the Acquired Company and (iii) the term “Securities” shall
include the Guarantees, in each case unless the context otherwise requires.
Certain terms used in this purchase agreement (this “Agreement”) are defined in
Section 15 hereof.

 

 1

 

 

The Company has entered into an Agreement and Plan of Merger, dated as of July
27, 2015, as amended and supplemented from time to time (including all exhibits,
schedules and attachments thereto, the “Acquisition Agreement”), pursuant to
which Beacon Leadership Acquisition I, Inc., a wholly owned subsidiary of the
Company, will merge with and into CDRR Investors, Inc. (the “First Merger”),
with CDRR Investors, Inc. continuing as the surviving corporation and a wholly
owned subsidiary of the Company, followed by a merger of CDRR Investors, Inc.
with and into Beacon Leadership Acquisition II, LLC, a wholly owned subsidiary
of the Company (the “Second Merger”, and, together with the First Merger, the
“Acquisition”), with Beacon Leadership Acquisition II, LLC continuing as the
surviving limited liability company and a wholly owned subsidiary of the
Company. The Company expects to finance the Acquisition with (i) the cash
proceeds from the sale of Securities under this Agreement and (ii) borrowings
(the “Borrowings”) under the New Senior Secured Credit Facilities (as such term
is defined in the Offering Memorandum). As used herein, the term “Acquired
Company” means CDRR Investors, Inc. and its successors and assigns including,
after the consummation of the Acquisition, Beacon Leadership Acquisition II,
LLC.

 

Within two business days after the consummation of the Acquisition, the Acquired
Company Guarantors will enter into a supplemental indenture (the “Supplemental
Indenture”), in form and substance reasonably satisfactory to the Trustee,
pursuant to which the Acquired Company Guarantors will irrevocably and
unconditionally guarantee the Company’s monetary obligations under the
Securities, jointly and severally with respect to themselves and the Initial
Guarantors (the time and date such Supplemental Indenture is entered into and
delivered by the parties being herein called the “Supplemental Indenture Date”).
On the Supplemental Indenture Date, the Acquired Company Guarantors will also
enter into a joinder agreement to this Agreement, the form of which is attached
hereto as Exhibit C (the “Purchase Agreement Joinder”), pursuant to which they
will acknowledge and agree to (i) join and become a party to this Agreement;
(ii) be bound by all covenants, agreements, representations, warranties and
acknowledgements attributable to an Acquired Company Guarantor in this
Agreement, as if made by, and with respect to, each Acquired Company Guarantor
on the date hereof; and (iii) perform all obligations and duties required of an
Acquired Company Guarantor pursuant to this Agreement.

 

The Securities will be offered and sold to the Initial Purchasers without
registration under the 1933 Act, in reliance on the exemption provided by
Section 4(a)(2) of the 1933 Act. The Company has prepared a preliminary offering
memorandum, dated September 18, 2015 (the “Preliminary Offering Memorandum”), a
pricing term sheet substantially in the form attached hereto as Exhibit E (the
“Pricing Term Sheet”) setting forth the terms of the Securities omitted from the
Preliminary Offering Memorandum and an offering memorandum, dated September 24,
2015 (the “Offering Memorandum”), setting forth information regarding the
Company and the Securities. The Preliminary Offering Memorandum, as supplemented
and amended as of the Applicable Time, together with the documents listed on
Exhibit F(1) hereto, are collectively referred to as the “General Disclosure
Package.” The Company and the Initial Guarantors hereby confirm that they have
authorized the use of the General Disclosure Package and the Offering Memorandum
in connection with the offering and resale of the Securities by the Initial
Purchasers.

 

 2

 

 

Any reference to the Preliminary Offering Memorandum, General Disclosure Package
or the Offering Memorandum, as the case may be, as amended or supplemented, as
of any specified date, shall be deemed to include any documents filed with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the 1934 Act after the
date of the Preliminary Offering Memorandum, General Disclosure Package or the
Offering Memorandum, as the case may be, and prior to such specified date and
incorporated by reference therein. All such documents filed under the 1934 Act
and so incorporated by reference in the Preliminary Offering Memorandum, General
Disclosure Package or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto, are hereinafter called the “Exchange Act
Reports.”

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the General Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to (i) persons whom you reasonably believe to be
“qualified institutional buyers” (“QIBs”) as defined in Rule 144A under the 1933
Act (“Rule 144A”), and (ii) outside the United States to non-U.S. persons in
compliance with Regulation S under the 1933 Act (“Regulation S”). Those persons
specified in clauses (i) and (ii) of this paragraph are referred to herein as
“Eligible Purchasers.”

 

Holders (including subsequent transferees) of the Securities will have the
benefit of the registration rights set forth in the registration rights
agreement attached hereto as Exhibit H (the “Registration Rights Agreement”)
among the Company, the Initial Guarantors and the Representatives to be dated
the Closing Date. On the Supplemental Indenture Date, the Acquired Company
Guarantors will enter into a counterpart to the Registration Rights Agreement
attached thereto as Annex A (the “Registration Rights Agreement Joinder”),
pursuant to which they will agree to be bound by the terms and provisions of the
Registration Rights Agreement. Pursuant to the Registration Rights Agreement,
the Company and the Guarantors party thereto will agree to file with the
Commission under the circumstances set forth therein a registration statement
under the 1933 Act relating to the Company’s 6.375% Senior Notes due 2023 (the
“Exchange Notes”) and the Guarantors’ Guarantees thereof (the “Exchange
Guarantees”) to be offered in exchange for the Securities and the Guarantees
(the “Exchange Offer”).

 

SECTION 1. Representations and Warranties.

 

(a)          Representations and Warranties by the Company and the Guarantors.
The Company and each Initial Guarantor and, upon the delivery of the Purchase
Agreement Joinder, the Acquired Company Guarantors, jointly and severally,
represent and warrant to each Initial Purchaser as of the date hereof and as of
the Closing Date, and agree with each Initial Purchaser as follows:

 

(1)         Rule 144A Information. Each of the Preliminary Offering Memorandum,
the General Disclosure Package and the Offering Memorandum, each as of its
respective date, contains all the information, if any, required by Rule
144A(d)(4) under the 1933 Act.

 

(2)         No Stop Orders. The Preliminary Offering Memorandum, the General
Disclosure Package and the Offering Memorandum have been prepared by the Company
and the Guarantors for use by the Initial Purchasers in connection with the
Exempt Resales. No order or decree preventing the use of the Preliminary
Offering Memorandum, the General Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the 1933 Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Initial Guarantors, is contemplated.

 

 3

 

 

(3)         No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the General Disclosure Package, as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) the Offering Memorandum, as of
the date thereof, did not and, at the Closing Date, will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (iv) each Issuer Free Writing Document (as defined
below) set forth on Exhibit F(2), as of the date thereof, when taken together
with the General Disclosure Package, did not, and, at the Closing Date, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

The representations and warranties in the preceding paragraph do not apply to
statements in or omissions from the Preliminary Offering Memorandum, the
Offering Memorandum, the General Disclosure Package, any Issuer Free Writing
Document or any amendment or supplement to any of the foregoing made in reliance
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representatives expressly for use therein, it
being understood and agreed that the only such information furnished by the
Initial Purchasers as aforesaid consists of the information described as such in
Section 6(b) hereof.

 

(4)         Incorporated Documents. Any Exchange Act Reports filed by the
Company with the Commission and incorporated by reference in the General
Disclosure Package or the Offering Memorandum, when such Exchange Act Reports
are filed with the Commission, will conform in all material respects to the
requirements of the 1934 Act and the 1934 Act Regulations, as applicable, and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(5)         Reporting Compliance. The Company is subject to, and is in
compliance in all material respects with, the reporting requirements of Section
13 and Section 15(d), as applicable, of the 1934 Act.

 

 4

 

 

(6)         Independent Accountants. Ernst & Young LLP, who have audited certain
financial statements of the Company, the Acquired Company and their respective
subsidiaries included in the General Disclosure Package and the Offering
Memorandum, are, and have been in all such periods for which such financial
statements are so included, an independent registered public accounting firm
with respect to the Company, the Acquired Company and their respective
subsidiaries, within the applicable rules and regulations adopted by the
Commission and the Public Accounting Oversight Board (United States) (the
“PCAOB”) and as required by the 1933 Act and the 1933 Act Regulations. BDO USA,
LLP, who have audited certain financial statements of the Acquired Company and
its subsidiaries included in the General Disclosure Package and the Offering
Memorandum, are, and have been in all such periods for which such financial
statements are so included, an independent registered public accounting firm
with respect to the Acquired Company and its subsidiaries, within the applicable
rules and regulations adopted by the Commission and the PCAOB and as required by
the 1933 Act and the 1933 Act Regulations.

 

(7)         Financial Statements. The financial statements of the Company and
the Acquired Company included or incorporated by reference in the General
Disclosure Package and the Offering Memorandum, together with the related
schedules (if any) and notes thereto, present fairly, in all material respects,
the financial position of the Company and the Acquired Company, respectively,
and their respective consolidated subsidiaries at the dates indicated and the
results of operations, changes in stockholders’ equity and cash flows of the
Company and the Acquired Company, respectively, and their respective
consolidated subsidiaries for the periods specified. All of such financial
statements of the Company have been prepared in conformity with GAAP, applied on
a consistent basis throughout the periods involved, and comply in all material
respects with all applicable accounting requirements under the 1933 Act and the
1933 Act Regulations, or the 1934 Act and the 1934 Act Regulations, as
applicable. All of such financial statements of the Acquired Company have been
prepared in conformity with GAAP, applied on a consistent basis throughout the
periods involved, and comply in all material respects with all applicable
requirements under Rule 3-05 of Regulation S-X of the Commission. The historical
financial information relating to the Company and the Acquired Company and their
respective consolidated subsidiaries in the Preliminary Offering Memorandum and
the Offering Memorandum under the captions “Summary Historical and Pro Forma
Financial and Operating Information” and “Selected Historical Consolidated
Financial Data” presents fairly, in all material respects, the information shown
therein and has been prepared on a basis consistent with that of the audited
financial statements of the Company and the Acquired Company and their
respective consolidated subsidiaries included in the General Disclosure Package
and the Offering Memorandum. The pro forma financial statements and the related
notes thereto included in the Preliminary Offering Memorandum and the Offering
Memorandum under the caption “Unaudited Pro Forma Condensed Combined Financial
Information” present fairly, in all material respects, the information shown
therein and have been prepared in all material respects in accordance with the
Commission’s rules and guidelines with respect to pro forma financial
statements, and the assumptions used in the preparation thereof are reasonable
and the pro forma adjustments used therein are appropriate to give effect to the
transactions and circumstances referred to therein. The pro forma information
appearing in the Preliminary Offering Memorandum and the Offering Memorandum
under the caption “Summary Historical and Pro Forma Financial and Operating
Information” presents fairly, in all material respects, the information shown
therein and has been prepared on a basis consistent with that of the pro forma
financial statements included in the Preliminary Offering Memorandum and the
Offering Memorandum.

 

 5

 

 

(8)         No Material Adverse Change. Since the date of the most recent
financial statements of the Company and the Acquired Company and their
respective consolidated subsidiaries included in the General Disclosure Package
and the Offering Memorandum, as the case may be, (i) there has not been (a) any
material change in the capital stock or any increase in long-term debt of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or (b) any material adverse change in the business, properties,
financial position or results of operations of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”), or any development which would
reasonably be expected to result in a Material Adverse Effect; (ii) neither the
Company nor the Acquired Company, nor any of their respective subsidiaries has
entered into any transaction or agreement that is material to the Company or the
Acquired Company and their respective subsidiaries taken as a whole or incurred
any liability or obligation, direct or contingent, that is outside the ordinary
course of business and material to the Company or the Acquired Company and their
respective subsidiaries taken as a whole; and (iii) neither the Company nor the
Acquired Company, nor any of their respective subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Preliminary Offering Memorandum, the General Disclosure Package
and the Offering Memorandum.

 

(9)         Organization and Good Standing. The Company, the Guarantors and each
of their respective subsidiaries have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged and to enter into and
perform their obligations under the Transaction Documents to which they are a
party and, in the case of the Company, the Acquisition Agreement, except where
the failure to be so qualified or have such power or authority would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(10)        Ownership of Subsidiaries. The only subsidiaries of the Company are
the subsidiaries listed on Exhibit D hereto and Exhibit D accurately sets forth
whether each such subsidiary is a corporation, limited or general partnership or
limited liability company and the jurisdiction of organization of each such
subsidiary and, in the case of any subsidiary which is a partnership or limited
liability company, its general partners and managing members, respectively. Any
subsidiaries of the Company which are “significant subsidiaries” as defined by
Rule 1-02 of Regulation S-X are listed on Exhibit D hereto under the caption
“Significant Subsidiaries.”

 

 6

 

 

(11)        Capitalization. The Company has an authorized capitalization as set
forth in the General Disclosure Package and the Offering Memorandum under the
heading “Capitalization”; all the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights.

 

(12)        No Other Securities of Same Class. When the Securities and
Guarantees are issued and delivered pursuant to this Agreement, such Securities
and Guarantees will not be of the same class (within the meaning of Rule 144A)
as securities of the Company or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the 1934 Act or that are
quoted in a United States automated inter-dealer quotation system.

 

(13)        No Registration. No registration under the 1933 Act of the
Securities or the Guarantees, and no qualification of the Indenture under the
1939 Act with respect thereto, is required for the sale of the Securities and
the Guarantees to the Initial Purchasers as contemplated hereby or for the
initial resale of Securities by the Initial Purchasers to the Eligible
Purchasers in the manner contemplated by the Preliminary Offering Memorandum and
the Offering Memorandum, assuming the accuracy of the Initial Purchasers’
representations and warranties in this Agreement and the compliance by the
Initial Purchasers with the agreements set forth herein.

 

(14)        No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the 1933 Act was or will be
used by the Company or any of its affiliates or any of its representatives
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation) in connection with the offer and sale of the Securities
as contemplated hereby.

 

(15)        Regulation S Compliance. The Company is a Category 2 issuer for
purposes of Regulation S. No directed selling efforts within the meaning of Rule
902 under the 1933 Act were or will be used by the Company and its subsidiaries
or any of their representatives (other than the Initial Purchasers, as to whom
the Company and the Guarantors make no representation) with respect to
Securities sold in reliance on Regulation S, and the Company, any affiliate of
the Company and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
has complied with and will comply with the “offering restrictions” required by
Rule 902 under the 1933 Act.

 

(16)        No Integration. Neither the Company, any Guarantor nor any other
person acting on behalf of the Company or any Guarantor has sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the 1933 Act, the 1933 Act
Regulations or the interpretations thereof by the Commission.

 

(17)        Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each Initial Guarantor.

 

 7

 

 

(18)        Full Power. The Company and each Guarantor has full right, power and
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party.

 

(19)        Purchase Agreement Joinder. On the Supplemental Indenture Date, the
Purchase Agreement Joinder will have been duly authorized, executed and
delivered by each Acquired Company Guarantor. On the Supplemental Indenture
Date, each Acquired Company Guarantor will have full right, power and authority
to execute, deliver and perform its obligations under the Purchase Agreement
Joinder.

 

(20)        The Indenture. The Indenture (including the Guarantees and the
Exchange Guarantees) has been duly authorized by the Company and each Initial
Guarantor and, on the Closing Date (or, in the case of the Exchange Guarantees,
when delivered in accordance with the Exchange Offer provided for in the
Registration Rights Agreement), will have been duly executed and delivered by
the Company and each Initial Guarantor and will constitute a valid and binding
agreement of the Company and each Initial Guarantor, enforceable against the
Company and each Initial Guarantor in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally or by general principles of equity. The Supplemental
Indenture has been duly authorized by the Company and each Initial Guarantor
and, on the Supplemental Indenture Date, will have been duly authorized by each
Acquired Company Guarantor and will have been duly executed and delivered by the
Company and each Guarantor and will constitute a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity.

 

(21)        The Registration Rights Agreement. The Registration Rights Agreement
has been duly authorized by the Company and each Initial Guarantor. On the
Closing Date, when the Registration Rights Agreement has been executed and
delivered in accordance with the terms hereof and thereof, it will constitute a
valid and binding agreement of the Company and each Initial Guarantor,
enforceable against the Company and each Initial Guarantor in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally or by general principles of equity and, as to rights
of indemnification and contribution, by principles of public policy and federal
and state securities laws.

 

(22)        Registration Rights Agreement Joinder. On the Supplemental Indenture
Date, the Registration Rights Agreement Joinder will have been duly authorized
by each Acquired Company Guarantor. When the Registration Rights Agreement
Joinder has been executed and delivered in accordance with the terms hereof and
thereof, it will constitute a valid and binding agreement of each Acquired
Company Guarantor, enforceable against each Acquired Company Guarantor in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally or by general principles of equity
and, as to rights of indemnification and contribution, by principles of public
policy and federal and state securities laws.

 

 8

 

 

(23)        The Securities. The Securities have been duly authorized by the
Company and, at the Closing Date, will have been duly executed by the Company
and, when authenticated in accordance with the terms of the Indenture and
delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally or by general principles of equity, and will be in
the form contemplated by, and entitled to the benefits of, the Indenture.

 

(24)        The Exchange Notes. The Exchange Notes have been duly authorized by
the Company and, when issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will be validly issued and will constitute
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally or by general
principles of equity, and will be in the form contemplated by, and entitled to
the benefits of, the Indenture.

 

(25)        The Acquisition Agreement. The Acquisition Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company and each subsidiary of the Company party thereto, enforceable in
accordance with its terms, and, to the knowledge of the Company and the Initial
Guarantors, the Acquisition Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of the Acquired Company,
enforceable in accordance with its terms, in each case except as enforcement
thereof may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally or by general principles of equity.

 

(26)        Description of the Securities and Agreements. The Securities, the
Exchange Notes, the Guarantees, the Exchange Guarantees, the Registration Rights
Agreement and the Indenture conform and will conform in all material respects to
the respective statements relating thereto contained in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum.

 

 9

 

 

(27)        No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its Organizational Documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any Company Document; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The execution, delivery and performance by the Company
and the Guarantors of the Transaction Documents to which they are a party and
the consummation by the Company and the Guarantors of the transactions
contemplated therein will not (x) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien upon any property or assets
of the Company or any of its subsidiaries pursuant to, any Company Document
(other than any Lien created or imposed pursuant to the collateral documents
relating to and required by the New Senior Secured Credit Facilities), (y)
result in any violation of the provisions of the Organizational Documents of the
Company or any of its subsidiaries or (z) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except (A) in the case of clauses (x) and
(z) above, for any such conflict, breach, Lien or violation that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (B) in the case of clause (x) above after giving effect to
the repayment and termination on the Closing Date of all obligations under
certain existing indebtedness of the Company and the Acquired Company and their
respective subsidiaries with the Borrowings and the net proceeds from the
offering and sale of the Securities.

 

(28)        No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and (i) the directors, officers or stockholders of the Company or any of its
subsidiaries, on the other, that would be required to be described pursuant to
Item 404 of Regulation S-K of the Commission in a registration statement on Form
S-1 of the Company pursuant to the 1933 Act and the 1933 Act Regulations or (ii)
the customers or suppliers of the Company or any of its subsidiaries, on the
other, that would be required to be described pursuant to Item 101 of Regulation
S-K of the Commission in a registration statement on Form S-1 of the Company
pursuant to the 1933 Act and the 1933 Act Regulations, in each case that has not
been so described in the General Disclosure Package and the Offering Memorandum.

 

(29)        Absence of Labor Dispute. No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company or any of the Initial Guarantors, is imminent.

 

(30)         Legal Proceedings. Except as described in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum: (i)
there are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its subsidiaries is a party
or to which any property of the Company or any of its subsidiaries is the
subject that, if determined adversely to the Company or any of its subsidiaries,
would reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under the
Transaction Documents to which it is a party or the Acquisition Agreement; and
(ii) no such investigations, actions, suits or proceedings are, to the knowledge
of the Company or any of the Initial Guarantors, currently threatened by any
governmental or regulatory authority or by others; and there are no current or
pending legal, governmental or regulatory actions, suits or proceedings that
would be required to be described in a registration statement on Form S-1 of the
Company pursuant to the 1933 Act and the 1933 Act Regulations that have not been
described in the General Disclosure Package and the Offering Memorandum.

 

 10

 

 

(31)        Description of Contracts. The statements made in the General
Disclosure Package and the Offering Memorandum, insofar as they purport to
constitute summaries of the terms of the Transaction Documents and the
Acquisition Agreement, constitute accurate summaries of the terms of such
documents in all material respects.

 

(32)        Solvency. On the Closing Date, after giving pro forma effect to the
Acquisition and the offering and sale of the Securities, the Borrowings and the
use of net proceeds therefrom described under the caption “Use of Proceeds” in
the General Disclosure Package and the Offering Memorandum, the Company and the
Guarantors on a consolidated basis will be Solvent (as hereinafter defined). As
used in this paragraph, the term “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of the Company and the Guarantors on a
consolidated basis is not less than the total amount required to pay the
liabilities of the Company and the Guarantors on a consolidated basis on their
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) the Company and the Guarantors on a
consolidated basis are able to pay their total debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the Acquisition and
the issuance and sale of the Securities as contemplated by this Agreement and
the General Disclosure Package and the Offering Memorandum and the consummation
of the Borrowings, the Company and the Guarantors are not incurring debts or
liabilities beyond their consolidated ability to pay as such debts and
liabilities mature; (iv) neither the Company nor any Guarantor is engaged in any
business or transaction, and does not propose to engage in any business or
transaction, for which their consolidated property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company or any Guarantor is engaged; and (v) neither the
Company nor any Guarantor is otherwise insolvent under the standards set forth
in applicable laws.

 

(33)        Title to Intellectual Property. The Company and its subsidiaries own
or possess adequate rights to use all patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses, except
where the failure to own or possess such rights would not reasonably be expected
to have a Material Adverse Effect; and, to the knowledge of the Company and the
Initial Guarantors, the conduct of their respective businesses does not conflict
in any material respect with any such rights of others, and the Company and its
subsidiaries have not received any notice of any claim of infringement or
conflict with any such rights of others that, if determined adversely to the
Company or any of its subsidiaries, would reasonably be expected to have a
Material Adverse Effect.

 

 11

 

 

(34)        No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Securities as
herein contemplated and the consummation by the Company of the transactions
contemplated by this Agreement, except (x) for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the offering and
resale of the Securities by the Initial Purchasers and (y) those contemplated by
the Registration Rights Agreement or otherwise required in connection with the
registration of the Exchange Notes under the 1933 Act and the qualification of
the Indenture under the 1939 Act.

 

(35)        Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the General Disclosure Package and the
Offering Memorandum, except where the failure to so possess or have made would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Except as described in the General Disclosure Package
and the Offering Memorandum, neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization that, if determined adversely to the
Company or any of its subsidiaries, would reasonably be expected to result in a
Material Adverse Effect.

 

(36)        Title to Property. The Company and each of its subsidiaries have
good and marketable title in fee simple to, or have valid leasehold interest in
or have valid rights to lease or otherwise use, all items of real and personal
property and assets that are material to the business of the Company and its
subsidiaries, in each case, free and clear of all Liens except such as (a) are
described in the General Disclosure Package and the Offering Memorandum
(including, for the avoidance of doubt, the Liens arising out of or related to
the New Senior Secured Credit Facilities and the Company’s existing credit
facilities), (b) do not, individually or in the aggregate, materially affect the
value of such property or interfere with the use made and proposed to be made of
such property by the Company or any of its subsidiaries or (c) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(37)        Investment Company Act. Neither the Company nor any of the
Guarantors is and, after giving effect to the issuance and sale of the
Securities as herein contemplated, the Borrowings and the application of the net
proceeds thereof as described in the General Disclosure Package and the Offering
Memorandum, will not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the 1940
Act.

 

 12

 

 

(38)        Compliance With Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws (including the common law), statutes, codes, ordinances, rules,
regulations, decisions, binding policies and orders relating to the protection
of human health and safety, the environment, pollution or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses; (iii) have not received notice of any actual or
potential liability or obligation for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants; and (iv) are not the subject of any pending, and have not received
notice of any threatened, administrative, regulatory or judicial claims,
actions, suits, demands, notices of noncompliance or violation, proceedings or
governmental investigations relating to any Environmental Law, except in any
such case for any such failure to comply, or failure to receive required
permits, licenses or approvals, or liability, obligation, claim, action, suit,
demand, notice, proceeding or investigation as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(39)        Taxes. The Company and its subsidiaries have timely filed all
material tax returns required to be filed through the date hereof (subject to
any permitted extensions) and (i) the Company and its subsidiaries have paid all
federal and state income taxes (other than with respect to immaterial amounts
being contested in good faith) and all other material federal, state, local and
foreign taxes (including estimated taxes, assessments, fines and penalties), in
each case, required to be paid through the date hereof, and (ii) there is no
material tax deficiency that has been, or would reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets.

 

(40)        Insurance. The Company and its subsidiaries have insurance which is
in amounts and insures against such losses and risks as are reasonable and
customary for the business in which they are engaged; and neither the Company
nor any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

(41)        Accounting and Disclosure Controls. The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established, maintained and periodically evaluates
the effectiveness of its “internal control over financial reporting” and
“disclosure controls and procedures” (each as defined in Rules 13a-15 and 15d-15
under the 1934 Act). The Company’s internal control over financial reporting and
disclosure controls and procedures are effective.

 

 13

 

 

There are no material weaknesses or significant deficiencies (each as defined in
Rule 1-02 of Regulation S-X of the Commission) in the Company’s internal control
over financial reporting; and the Company’s independent public accountants and
the audit committee of the Company’s board of directors have been advised of all
fraud, if any, whether or not material, involving management or other employees
who have a role in the Company’s internal controls, in each case that occurred
or existed, or was first detected, at any time during the three most recent
fiscal years covered by the Company’s audited financial statements included in
the General Disclosure Package and the Offering Memorandum or at any time
subsequent thereto.

 

(42)        Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act with which any of them is required to comply, including
Section 402 related to loans.

 

(43)        Margin Requirements. Neither the Company nor any of its subsidiaries
or their authorized representatives (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) has taken, and none
of them will take, any action that would reasonably be expected to cause the
transactions contemplated by this Agreement (including the use of the net
proceeds from the sale of the Securities) to violate Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

 

(44)        Absence of Manipulation. Neither the Company nor any of its
subsidiaries has taken or will take, directly or indirectly, any action designed
to or that would constitute or that would reasonably be expected to cause or
result in the stabilization or manipulation of the price of any security to
facilitate the sale or resale of the Securities.

 

(45)        Statistical and Market-Related Data. Any statistical, demographic,
market-related and similar data included in the General Disclosure Package or
the Offering Memorandum are based on or derived from sources that the Company
believes to be reliable, and nothing has come to the attention of the Company
that has caused it to believe that such data is not accurate in all material
respects.

 

(46)        No Unlawful Payments. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Initial Guarantors,
the Acquired Company or any of its subsidiaries, or any of their respective
directors, officers, agents, employees or controlled affiliates, has taken any
action, directly or indirectly, that has resulted or would reasonably be
expected to result in a violation by any such person of the FCPA and all similar
anti-bribery and anti-corruption laws and regulations of foreign jurisdictions
to the extent applicable to the Company and the Acquired Company and their
respective subsidiaries (together with the FCPA, “Anti-Corruption Laws”),
including any offer, payment, promise to pay or authorization of the payment of
any money or other property, gift, promise to give or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the any Anti-Corruption Laws;
and the Company and its subsidiaries, and, to the knowledge of the Company and
the Initial Guarantors, the Acquired Company and its subsidiaries and their
respective controlled affiliates have conducted their businesses in compliance
in all material respects with all applicable Anti-Corruption Laws and have
instituted and maintain policies and procedures designed to promote, and which
are reasonably expected to promote, continued compliance therewith.

 

 14

 

 

(47)        Money Laundering Laws. The operations of the Company and its
subsidiaries and, to the knowledge of the Company and the Initial Guarantors, of
the Acquired Company and its subsidiaries, are and have been conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency to the
extent applicable to the Company and the Acquired Company and their respective
subsidiaries (collectively, “Money Laundering Laws”); and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company and the
Initial Guarantors, threatened.

 

(48)        No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Initial Guarantors,
the Acquired Company or any of its subsidiaries or any of their respective
directors, officers, agents, employees or controlled affiliates is currently
subject to or the target of any sanctions administered or enforced by the U.S.
government (including but not limited to OFAC) or any other relevant sanctions
authorities (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries nor, to the knowledge of the Company and the Initial Guarantors,
the Acquired Company or any of its subsidiaries, located, organized or resident
in a country or territory that is the subject of Sanctions (including Cuba, the
Crimea region of the Ukraine, Iran, Libya, North Korea, Sudan and Syria). The
Company and its subsidiaries will not directly or indirectly use any of the net
proceeds from the sale of Securities by the Company in the offering contemplated
by this Agreement or from the Borrowings, or lend, contribute or otherwise make
available any such proceeds to any subsidiary, joint venture partner or other
person or entity (A) to fund any activities of or business with any person, or
in any country or territory, that, at the time of such funding, is the subject
of Sanctions or (B) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions. Neither the
Company nor any of its subsidiaries nor, to the knowledge of the Company and the
Initial Guarantors, the Acquired Company or any of its subsidiaries, has engaged
in any dealings or transactions with or for the direct benefit of a person that
is currently the subject of any Sanctions, or with or in a country or territory
that is the subject of Sanctions, in the preceding three years, nor does the
Company or any of its subsidiaries nor, to the knowledge of the Company and the
Initial Guarantors, the Acquired Company or any of its subsidiaries, have any
plans to increase its dealings or transactions with or for the benefit of such
persons or with or in such countries.

 

 15

 

 

(49)        ERISA Compliance; Employment Matters. None of the following events
has occurred or exists: (i) a failure to fulfill the obligations, if any, under
the minimum funding standards of Section 302 of ERISA with respect to a Plan
determined without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Company or any of
its subsidiaries; or (iii) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries; (iv) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan
(excluding transactions effected pursuant to a statutory or administrative
exemption), that, as to each of clauses (ii), (iii) and (iv), would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. None of the following events has occurred or is reasonably
likely to occur that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect: (i) an increase in the
aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its subsidiaries compared to the amount
of such contributions made in the Company’s most recently completed fiscal year;
(ii) an increase in the “accumulated post-retirement benefit obligations”
(within the meaning of Accounting Standards Codification Topic 715) of the
Company and its subsidiaries compared to the amount of such obligations in the
Company’s most recently completed fiscal year; (iii) any event or condition
giving rise to a liability under Title IV of ERISA; or (iv) the filing of a
claim by one or more employees or former employees of the Company or any of its
subsidiaries related to its or their employment. For purposes of this paragraph
and the definition of ERISA, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) with respect to which the Company or any of its
subsidiaries may have any liability.

 

(50)        No Restrictions on Dividends. No subsidiary of the Company is a
party to or otherwise bound by any instrument or agreement that prohibits,
directly or indirectly, any subsidiary of the Company from paying any dividends
or making any other distributions on its capital stock, limited or general
partnership interests, limited liability company interests, or other equity
interests, as the case may be, or from repaying any loans or advances from, or
(except for instruments or agreements that by their express terms prohibit the
transfer or assignment thereof or of any rights thereunder) transferring any of
its properties or assets to, the Company or any other subsidiary, in each case
except (i) as described in the General Disclosure Package and the Offering
Memorandum or (ii) any restrictions or limitations contained in the Company’s
existing credit agreements, which will be terminated on the Closing Date, or
that will be permitted by the Indenture after the Closing Date.

 

 16

 

 

(51)        Brokers. There is not a broker, finder or other party that is
entitled to receive from the Company or any of its subsidiaries any brokerage or
finder’s fee or other fee or commission as a result of the offering and sale of
the Securities contemplated by this Agreement, except for underwriting discounts
and commissions payable to the Initial Purchasers pursuant to Section 2 of this
Agreement.

 

(b)          Certificates. Any certificate signed by any officer of the Company
or any Guarantor (whether signed on behalf of such officer, the Company or such
Guarantor) and delivered to the Representatives or to counsel for the Initial
Purchasers shall be deemed a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters covered thereby.

 

SECTION 2.  Sale and Delivery to Initial Purchasers; Closing; Agreements to
Sell, Purchase and Resell.

 

(a)          The Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company and each of the Guarantors agree to sell to each Initial Purchaser,
severally and not jointly, and each Initial Purchaser, severally and not
jointly, agrees to purchase from the Company and each of the Guarantors, the
aggregate principal amount of Securities set forth opposite such Initial
Purchaser’s name in Exhibit A hereto plus any additional principal amount of
Securities which such Initial Purchaser may become obligated to purchase
pursuant to the provisions of Section 10 hereof, in each case at a price equal
to 98.25% of the principal amount thereof. Neither the Company nor the
Guarantors will be obligated to deliver any of the Securities except upon
payment of all of the Securities to be purchased as provided herein.

 

(b)          Payment. Payment of the purchase price for, and delivery of, the
Securities shall be made at the offices of Cravath, Swaine & Moore LLP, 825
Eighth Avenue, New York, New York 10019, or at such other place as shall be
agreed upon by the Representatives and the Company, at 9:00 a.m. (New York City
time) on October 1, 2015 (unless postponed in accordance with the provisions of
Section 10), or such other time not later than five business days after such
date as shall be agreed upon by the Representatives and the Company (such time
and date of payment and delivery being herein called the “Closing Date”).

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a single bank account designated by the Company against delivery to the
Representatives for the respective accounts of the Initial Purchasers of the
Securities to be purchased by them. It is understood that each Initial Purchaser
has authorized the Representatives, for its account, to accept delivery of,
receipt for, and make payment of the purchase price for, the Securities which it
has agreed to purchase. Wells Fargo and Citi, individually and not as
representatives of the Initial Purchasers, may (but shall not be obligated to)
make payment of the purchase price for the Securities to be purchased by any
Initial Purchaser whose funds have not been received by the Closing Date, but
such payment shall not relieve such Initial Purchaser from its obligations
hereunder.

 

(c)          Delivery of Securities. The Company shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representatives not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Company shall deliver the Global Securities to DTC or
to the Trustee, acting as custodian for DTC, as applicable. Delivery of the
Securities to the Initial Purchasers on the Closing Date shall be made through
the facilities of DTC unless the Representatives shall otherwise instruct.

 

 17

 

 

(d)          Representations of the Initial Purchasers. Each of the Initial
Purchasers, severally and not jointly hereby represents and warrants to the
Company that it intends to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and in the General Disclosure Package.
Each of the Initial Purchasers, severally and not jointly, hereby represents and
warrants to, and agrees with, the Company, on the basis of the representations,
warranties and agreements of the Company and the Guarantors, that such Initial
Purchaser:

 

(i)          is a QIB and an “accredited investor” within the meaning of Rule
501(a) of Regulation D under the 1933 Act;

 

(ii)         (x) in connection with the Exempt Resales, has only sold and will
only sell the Securities to, and has only solicited offers to buy and will only
solicit offers to buy the Securities from, the Eligible Purchasers, (y) in
connection with each such Exempt Resale made in reliance on Rule 144A, has taken
and will take reasonable steps to ensure such Eligible Purchaser is aware that
such Exempt Resale is being made in reliance on Rule 144A and (z) in connection
with each such Exempt Resale made in reliance on Regulation S, has complied and
will comply with the offering restrictions and other requirements of Regulation
S; and

 

(iii)        will not offer or sell the Securities, nor has it, directly or
indirectly, offered or sold the Securities in the United States by, any manner
involving any form of general solicitation or general advertising (within the
meaning of Regulation D) and will not engage in any directed selling efforts
within the meaning of Rule 902 under the 1933 Act, in connection with the
offering of the Securities.

 

The Initial Purchasers have advised the Company that they will offer the
Securities to Eligible Purchasers at a price initially equal to 100.0% of the
principal amount thereof, plus accrued interest, if any, from October 1, 2015.
Such price may be changed by the Initial Purchasers at any time without notice.
Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to this
Agreement, counsel to the Company and counsel to the Initial Purchasers, will
rely upon the accuracy and truth of the foregoing representations, warranties
and agreements, and the Initial Purchasers hereby consent to such reliance.

 

SECTION 3.  Covenants of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, covenant with each Initial Purchaser as
follows:

 

 18

 

 

(a)          Securities Law Compliance. The Company will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the General Disclosure Package, any Issuer Free
Writing Document or the Offering Memorandum, untrue or that requires the making
of any additions to or changes in the General Disclosure Package, any Issuer
Free Writing Document or the Offering Memorandum, in each case to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions, and (iii) if, at any time, any
U.S. or non-U.S. federal or state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(b)          Amendments. The Company will give the Representatives notice of any
filings to be made by the Company pursuant to the 1934 Act or the 1934 Act
Regulations within the period that is 48 hours prior to the Applicable Time. The
Company will give the Representatives notice of its intention to prepare any
amendment, supplement or revision to the Preliminary Offering Memorandum, the
Offering Memorandum or any Issuer Free Writing Document, and the Company will
furnish the Representatives with copies of any such documents within a
reasonable amount of time prior to such proposed use, and will not use any such
document to which the Representatives or counsel for the Initial Purchasers
shall reasonably object in a timely manner. The Company will give the
Representatives notice of its intention to make any filing pursuant to the 1934
Act or the 1934 Act Regulations effecting any such amendment, supplement or
revision from and after the Applicable Time through the Closing Date (or, if
later, through the completion of the distribution of the Securities by the
Initial Purchasers to Eligible Purchasers) and will furnish the Representatives
with copies of any such documents a reasonable amount of time prior to such
proposed filing, and will not file or use any such document to which the
Representatives or counsel for the Initial Purchasers shall reasonably object.
The Representatives shall notify the Company if the Initial Purchasers have not
completed the distribution of the Securities as of the Closing Date.

 

(c)          Delivery of Disclosure Documents to the Representatives. The
Company will deliver to the Representatives and counsel for the Initial
Purchasers, within two days after the date hereof and without charge, such
number of copies of the Preliminary Offering Memorandum, the Pricing Term Sheet
and the Offering Memorandum and any amendment or supplement to any of the
foregoing as they reasonably request.

 

 19

 

 

(d)          Continued Compliance with Securities Laws. The Company will comply
with the 1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated by this Agreement, the General Disclosure Package and the
Offering Memorandum. If at any time prior to the completion of the distribution
of the Securities by the Initial Purchasers to Eligible Purchasers, any event
shall occur or condition shall exist as a result of which it is necessary (or if
the Representatives or counsel for the Initial Purchasers shall notify the
Company that, in their reasonable judgment, it is necessary) to amend or
supplement the General Disclosure Package or the Offering Memorandum (or, in
each case, any documents incorporated by reference therein) so that the General
Disclosure Package or the Offering Memorandum, as the case may be, will not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made or then prevailing, not misleading, or
if it is necessary (or, if the Representatives or counsel for the Initial
Purchasers shall notify the Company that, in their reasonable judgment, it is
necessary) to amend or supplement the General Disclosure Package or the Offering
Memorandum (or, in each case, any documents incorporated by reference therein)
in order to comply with the requirements of the 1933 Act, the 1933 Act
Regulations, the 1934 Act or the 1934 Act Regulations, the Company will promptly
notify the Representatives of such event or condition and of its intention to
prepare such amendment or supplement (or, if the Representatives or counsel for
the Initial Purchasers shall have notified the Company as aforesaid, the Company
will promptly notify the Representatives of its intention to prepare such
amendment or supplement) and will promptly prepare, subject to Section 3(b)
hereof, such amendment or supplement as may be necessary to correct such untrue
statement or omission or to comply with such requirements, and the Company will
furnish to the Initial Purchasers such number of copies of such amendment or
supplement as the Initial Purchasers may reasonably request. If at any time an
event shall occur or condition shall exist as a result of which it is necessary
(or if the Representatives or counsel for the Initial Purchasers shall notify
the Company that, in their reasonable judgment, it is necessary) to amend or
supplement any Issuer Free Writing Document so that it will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made or then prevailing, not misleading, or if it is necessary
(or, if the Representatives or counsel for the Initial Purchasers shall notify
the Company that, in their reasonable judgment, it is necessary) to amend or
supplement such Issuer Free Writing Document in order to comply with the
requirements of the 1933 Act, the 1933 Act Regulations, the 1934 Act or the 1934
Act Regulations, the Company will promptly notify the Representatives of such
event or condition and of its intention to prepare such amendment or supplement
(or, if the Representatives or counsel for the Initial Purchasers shall have
notified the Company as aforesaid, the Company will promptly notify the
Representatives of its intention to prepare such amendment or supplement) and
will promptly prepare and, subject to Section 3(b) hereof, distribute such
amendment or supplement as may be necessary to correct such conflict, untrue
statement or omission or to comply with such requirements, and the Company will
furnish to the Initial Purchasers such number of copies of such amendment or
supplement as the Initial Purchasers may reasonably request.

 

(e)          Use of Offering Materials. The Company and each of the Guarantors
consents to the use of the General Disclosure Package and the Offering
Memorandum in accordance with the securities or “Blue Sky” laws of the
jurisdictions in which the Securities are offered by the Initial Purchasers and
by all dealers to whom Securities may be sold, in connection with the offering
and sale of the Securities.

 

 20

 

 

(f)          “Blue Sky” and Other Qualifications. The Company will cooperate
with the Initial Purchasers to qualify the Securities for offering and sale, or
to obtain an exemption for the Securities to be offered and sold, under the
applicable securities laws of such states and other jurisdictions (domestic or
foreign) as the Representatives may designate and to maintain such
qualifications and exemptions in effect for so long as required for the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject. In each
jurisdiction in which the Securities have been so qualified or exempt, the
Company will file such statements and reports as may be required by the laws of
such jurisdiction to continue such qualification or exemption, as the case may
be, in effect for so long as required for the distribution of the Securities.

 

(g)          Use of Proceeds. The Company will use the net proceeds received by
it from the sale of the Securities and the Borrowings in the manner specified in
the Preliminary Offering Memorandum and the Offering Memorandum under “Use of
Proceeds.”

 

(h)          Restriction on Sale of Securities. From and including the date of
this Agreement through and including the 90th day after the date of this
Agreement, the Company and the Guarantors will not, without the prior written
consent of the Representatives, directly or indirectly issue, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option or right to sell or otherwise
transfer or dispose of any debt securities of or guaranteed by the Company or
any Guarantor (other than the Securities issued under this Agreement and the
Exchange Notes (and related Exchange Guarantees) issued in the Exchange Offer)
or any securities convertible into or exercisable or exchangeable for any debt
securities of or guaranteed by the Company or any Guarantor.

 

(i)          Rule 144A Information. So long as any of the Securities are
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the 1933 Act, the Company and the Guarantors will furnish, at their
expense, to the Initial Purchasers and, upon request, to the holders of the
Securities and prospective purchasers of the Securities the information required
by Rule 144A(d)(4) under the 1933 Act (if any). To the extent any such
information is available on the Commission’s EDGAR filing system or the
Company’s website, it shall be deemed to have been so furnished in full
satisfaction of this Section 3(i).

 

(j)          Pricing Term Sheet. The Company will prepare the Pricing Term Sheet
reflecting the final terms of the Securities, in substantially the form attached
hereto as Exhibit E and otherwise in form and substance satisfactory to the
Representatives. The Company will furnish the Representatives with copies of any
such Pricing Term Sheet and will not use any such Pricing Term Sheet to which
the Representatives or counsel to the Initial Purchasers shall object.

 

 21

 

 

(k)          Preparation of the Offering Memorandum. As promptly as practicable,
and in any event, within two business days following the execution of this
Agreement, the Company will, subject to Section 3(b) hereof, prepare the
Offering Memorandum, which shall contain the public offering price and terms of
the Securities, the plan of distribution thereof and such other information as
the Representatives and the Company may deem appropriate.

 

(l)          DTC. The Company will use their best efforts to permit the
Securities to be eligible for clearance and settlement through DTC.

 

(m)         No Stabilization. The Company, the Guarantors and their respective
controlled affiliates will not take, directly or indirectly, any action designed
to or that has constituted or that reasonably could be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company or the Guarantors in connection with the offering of the Securities.

 

(n)          No Affiliate Resales. The Company and the Guarantors will not, and
will not permit any of their respective controlled affiliates to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by the Company, the Guarantors or any of their respective affiliates
and resold in a transaction registered under the 1933 Act.

 

(o)          No Integration. The Company will not, and will ensure that no
affiliate of the Company will, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the 1933 Act)
that would be integrated with the sale of the Securities in a manner that would
require the registration under the 1933 Act of the sale to the Initial Purchaser
or to the Eligible Purchasers of the Securities.

 

(p)          Opinion of Counsel for Company and the Guarantors. On the
Supplemental Indenture Date, the Company will cause Sidley Austin LLP, counsel
for the Company and the Guarantors (“Company Counsel”), to deliver to the
Representatives the opinion, dated as of the Supplemental Indenture Date, in the
form set forth in Exhibit G-2 hereto, together with signed or reproduced copies
of such opinion for each of the other Initial Purchasers; provided that, if the
Supplemental Indenture Date is the Closing Date, the substance of such opinion
letter may be included within the opinion letter delivered pursuant to Section
5(a), in which case this Section 3(p) shall immediately cease to have any force
or effect.

 

 22

 

 

SECTION 4.  Payment of Expenses.

 

(a)          Expenses. The Company and the Guarantors, jointly and severally,
will pay all expenses incident to the performance of their respective
obligations under this Agreement, including (i) the preparation and printing of
the Preliminary Offering Memorandum, the General Disclosure Package and the
Offering Memorandum and each amendment thereto (in each case including exhibits)
and any costs associated with electronic delivery of any of the foregoing,
(ii) the reproduction and delivery to the Initial Purchasers of each of the
Transaction Documents, (iii) the preparation, issuance and delivery of the
certificates for the Securities and the issuance and delivery of the Securities
to the Initial Purchasers, including any issue or other transfer taxes and any
stamp or other taxes or duties payable in connection with the sale, issuance or
delivery of the Securities to the Initial Purchasers, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company and
the Guarantors, (v) the qualification or exemption of the Securities under
securities laws in accordance with the provisions of Section 3(f) hereof,
including the reasonable fees and disbursements of counsel for the Initial
Purchasers in connection therewith and in connection with the preparation of any
“Blue Sky Survey” and any supplements thereto, (vi) the preparation, printing
and delivery to the Initial Purchasers of copies of the Preliminary Offering
Memorandum, the General Disclosure Package, the Offering Memorandum, and any
Issuer Free Writing Documents and any amendments or supplements to any of the
foregoing and any costs associated with electronic delivery of any of the
foregoing, (vii) the preparation, printing and delivery to the Initial
Purchasers of copies of any “Blue Sky Survey” and any supplements thereto and
any costs associated with electronic delivery of any of the foregoing,
(viii) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Transaction
Documents, (ix) all fees charged by any rating agencies for rating the
Securities and all expenses and application fees incurred in connection with the
approval of the Securities for clearance, settlement and book-entry transfer
through DTC and (x) the costs and expenses of the Company (and, if this
Agreement is terminated in the circumstances described in Section 4(b), the
Initial Purchasers) and any of its or their officers, directors, counsel or
other representatives in connection with presentations or meetings undertaken in
connection with the offering of the Securities, including expenses associated
with the production of road show slides and graphics and the production and
hosting of any electronic road shows, and 50% of the costs and expenses related
to any chartered aircraft (it being understood that the Initial Purchasers will
pay the remaining 50% of the costs and expenses related to any chartered
flight). It is understood, however, that, except as provided in this Section 4
and in Section 6 and Section 7 hereof, the Initial Purchasers shall pay all of
their own costs and expenses, including the fees and expenses of their counsel.

 

(b)          Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 9(a)(i),
Section 9(a)(iii)(A) or Section 10 hereof, the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchasers (but in the case of
any termination in accordance with Section 10, only the non-defaulting Initial
Purchasers) for all of their out-of-pocket expenses, including the reasonable
fees and disbursements of counsel for the Initial Purchasers.

 

SECTION 5.  Conditions of Initial Purchasers’ Obligations. The obligations of
the several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company and the Guarantors contained in
this Agreement, or in certificates signed by any officer of the Company or any
Guarantor (whether signed on behalf of such officer, the Company or such
Guarantor) delivered to the Representatives or counsel for the Initial
Purchasers, to the performance by the Company and the Guarantors of their
respective covenants and other obligations hereunder, and to the following
further conditions:

 

 23

 

 

(a)          Opinion of Counsel for Company and the Guarantors. At the Closing
Date, the Representatives shall have received the opinion and negative assurance
letter of Company Counsel, dated as of the Closing Date, in the form set forth
in Exhibit G-1 hereto, together with signed or reproduced copies of such opinion
and negative assurance letter for each of the other Initial Purchasers.

 

(b)          Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representatives shall have received the opinion and negative assurance letter,
dated as of the Closing Date, of Cravath, Swaine & Moore LLP, counsel for the
Initial Purchasers, in form and substance satisfactory to the Representatives,
together with signed or reproduced copies of such opinion and negative assurance
letter for each of the other Initial Purchasers, with respect to such matters as
the Representatives may reasonably request.

 

(c)          Officers’ Certificate. At the Closing Date, there shall not have
been, since the date hereof, any material adverse change, or any development
that would reasonably be expected to result in a material adverse change, in the
business, properties, financial position or results of operations of (A) the
Company and its subsidiaries taken as a whole, whether or not arising in the
ordinary course of business, or (B) the Acquired Company and its subsidiaries
taken as a whole, whether or not arising in the ordinary course of business,
and, at the Closing Date, the Representatives shall have received a certificate,
signed on behalf of the Company by the President or the Chief Executive Officer
of the Company and the Chief Financial Officer or Chief Accounting Officer of
the Company, and by the Company on behalf of each Initial Guarantor, dated as of
the Closing Date, to the effect that (i) there has been no such material adverse
change with respect to the Company and its subsidiaries or, to their knowledge,
with respect to the Acquired Company and its subsidiaries, (ii) the
representations and warranties of the Company and the Initial Guarantors in this
Agreement are true and correct at and as of the Closing Date with the same force
and effect as though expressly made at and as of the Closing Date and (iii) the
Company and the Initial Guarantors have complied with all agreements and
satisfied all conditions on their part to be performed or satisfied at or prior
to the Closing Date under or pursuant to this Agreement.

 

(d)          Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Representatives shall have received from each of Ernst & Young
LLP and BDO USA, LLP, a letter, dated the date of this Agreement and in form and
substance reasonably satisfactory to the Representatives, together with signed
or reproduced copies of such letter for each of the other Initial Purchasers,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to initial purchasers with respect to the
historical and pro forma financial statements and certain historical and pro
forma financial information of the Company and the Acquired Company, as
applicable, contained or incorporated by reference in the General Disclosure
Package, any Issuer Free Writing Documents (other than any electronic road show)
and the Offering Memorandum and any amendments or supplements to any of the
foregoing.

 

(e)          Bring-down Comfort Letter. At the Closing Date, the Representatives
shall have received from each of Ernst & Young LLP and BDO USA, LLP, a letter,
dated as of the Closing Date and in form and substance reasonably satisfactory
to the Representatives, to the effect that they reaffirm the statements made in
the letter furnished pursuant to subsection (d) of this Section, except that the
“cut-off” date referred to shall be a date not more than three business days
prior to the Closing Date.

 

 24

 

 

(f)          No Downgrade. There shall not have occurred, on or after the date
of this Agreement, any downgrading in the rating of any debt securities of or
guaranteed by the Company or any subsidiary of the Company by any “nationally
recognized statistical rating organization” (as defined by the Commission in
Section 3(a)(62) of the 1934 Act) or any public announcement that any such
organization has placed its rating on the Company or any such debt securities
under surveillance or review or on a so-called “watch list” (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement by
any such organization that the Company or any such debt securities has been
placed on negative outlook.

 

(g)          Additional Documents. At the Closing Date, counsel for the Initial
Purchasers shall have been furnished with such additional documents as they may
reasonably require for the purpose of enabling them to pass upon the issuance
and sale of the Securities as herein contemplated, or in order to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, contained in this Agreement, or as the Representatives or
counsel for the Initial Purchasers may otherwise reasonably request.

 

(h)          Termination of Agreement. If any condition specified in this
Section 5 shall not have been fulfilled when and as required to be fulfilled,
this Agreement may be terminated by the Representatives by notice to the Company
and the Guarantors at any time on or prior to the Closing Date and such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof and except that Sections  6, 7, 11, 12, 13, 14, 15,
17, 18, 19 and 20 hereof shall survive any such termination of this Agreement
and remain in full force and effect.

 

SECTION 6.  Indemnification.

 

(a)          Indemnification by the Company and the Guarantors. The Company and
each Guarantor agree, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, its affiliates, its officers, directors, employees, agents,
partners and members and each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
as follows:

 

(i)          against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or any amendment or supplement to any of the
foregoing), or in any materials, presentations or information provided to
investors by, or with the approval of, the Company or any Guarantor in
connection with the marketing of the offering of the Securities, including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

 25

 

 

(ii)         against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of, or pursuant to a judgment or other disposition in, any
litigation, or any investigation or proceeding by any governmental or
self-regulatory agency or body, commenced or threatened, or of any claim
whatsoever arising out of or based upon any such untrue statement or omission,
or any such alleged untrue statement or omission; provided that (subject to
Section 6(d) below) any such settlement is effected with the written consent of
the Company and the Guarantors; and

 

(iii)        against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental or self-regulatory agency or body, commenced or
threatened, or any claim whatsoever arising out of or based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company or any Guarantor by any Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum, any Issuer Free
Writing Document, the General Disclosure Package or the Offering Memorandum (or
in any amendment or supplement to any of the foregoing), it being understood and
agreed that the only such information furnished by the Initial Purchasers as
aforesaid consists of the information described as such in Section 6(b) hereof.

 

(b)          Indemnification by the Initial Purchasers. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company
and the Guarantors, their respective officers and directors and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section 6, as incurred, but only with respect to any losses, liabilities,
claims, damages or expenses arising out of or based upon any untrue statements
or omissions, or alleged untrue statements or omissions, made in the Preliminary
Offering Memorandum, any Issuer Free Writing Document or the Offering Memorandum
(or any amendment or supplement to any of the foregoing) in reliance upon and in
conformity with written information furnished to the Company or any Guarantor by
such Initial Purchaser through the Representatives expressly for use therein.
The Company and the Guarantors hereby acknowledge and agree that the information
furnished to the Company and the Guarantors by the Initial Purchasers through
the Representatives expressly for use in the Preliminary Offering Memorandum,
any Issuer Free Writing Document or the Offering Memorandum (or any amendment or
supplement to any of the foregoing), consists exclusively of the following
information appearing under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Offering Memorandum: the information
appearing in the third paragraph, the fourth and fifth sentences of the seventh
paragraph and the first and last sentences of the ninth paragraph, each under
such caption.

 

 26

 

 

(c)          Actions Against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand commenced against it in respect of which
indemnity may be sought hereunder; provided, however, that the failure to so
notify an indemnifying party shall not relieve such indemnifying party from any
liability that it may have under this Section 6, except to the extent that it
has been materially prejudiced by such failure. The indemnifying party shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others entitled to indemnification pursuant to this
Section 6 that the indemnifying party may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any indemnified party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the contrary; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded based on the advice of outside counsel that
there are legal defenses available to it that may be different from or in
addition to those available to the indemnifying party; or (iv) the named parties
in any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party, and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. In no event shall the indemnifying party be liable for
the fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for the Initial Purchasers and the
other indemnified parties referred to in Section 6(a) above; and the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for the Company and the Guarantors, their respective
directors, each of their respective officers and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, in each case in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 or
Section 7 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability arising
out of such litigation, investigation, proceeding or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

 

 27

 

 

(d)          Settlement Without Consent if Failure to Reimburse. If at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 6, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 6(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

 

SECTION 7.  Contribution. If the indemnification provided for in Section 6
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Guarantors, on the one hand, and of the Initial Purchasers, on the other hand,
in connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company and the Guarantors and the total discounts and commissions
received by the Initial Purchasers, in each case as determined pursuant to this
Agreement, bear to the aggregate initial offering price of the Securities as set
forth on the cover of the Offering Memorandum.

 

The relative fault of the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and the Guarantors, on the one hand, or
by the Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Guarantors and the Initial Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

 28

 

 

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Securities initially
purchased by it exceed the amount of any damages which such Initial Purchaser
has otherwise been required to pay by reason of any such untrue or alleged
untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each affiliate, officer, director, employee,
partner and member of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company and of each Guarantor, each
officer of the Company and of each Guarantor, and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Company and the Guarantors. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 7 are several in proportion to the principal
amount of Securities set forth opposite their respective names in Exhibit A
hereto and not joint.

 

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates signed by any officer of the Company or any of the Guarantors
(whether signed on behalf of such officer, the Company or such Guarantor) and
delivered to the Representatives or counsel to the Initial Purchasers, shall
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, its affiliates and any of its or
their officers, directors, employees, partners, members or agents or any person
controlling any Initial Purchaser, or by or on behalf of the Company, any
Guarantor, any officer, director or employee of the Company or any Guarantor or
any person controlling the Company, any Guarantor, and shall survive delivery of
and payment for the Securities.

 

SECTION 9.  Termination of Agreement.

 

(a)          Termination; General. The Representatives may terminate this
Agreement, by notice to the Company and the Guarantors, at any time on or prior
to the Closing Date (i) if there has been, at any time on or after the date of
this Agreement or since the date of the most recent financial statements of the
Company and the Acquired Company included in the General Disclosure Package and
the Offering Memorandum (in each case exclusive of any amendments or supplements
thereto subsequent to the date of this Agreement), any material adverse change,
or any development that would reasonably be expected to result in a material
adverse change, in business, properties, financial position or results of
operations of the Company and its subsidiaries taken as a whole, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any declaration of a national emergency or war
by the United States, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions
(including as a result of terrorist activities), in each case the effect of
which is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities or to enforce contracts for the sale of the Securities, or
(iii) (A) if trading in any securities of the Company has been suspended or
materially limited by the Commission or the Nasdaq Global Select Market, or
(B) if trading generally on the New York Stock Exchange or the Nasdaq Global
Select Market has been suspended or limited by either of said exchanges or by
order of the Commission or any other governmental authority, or (C) if a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States or in Europe or (iv) if a banking
moratorium has been declared by either Federal or New York authorities.

 

 29

 

 

(b)          Liabilities. If this Agreement is terminated pursuant to this
Section 9, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and except that Sections 6, 7, 11,
12, 13, 14, 15, 17, 18, 19 and 20 hereof shall survive such termination and
remain in full force and effect.

 

SECTION 10. Default by One or More of the Initial Purchasers.

 

If one or more of the Initial Purchasers shall fail at the Closing Date to
purchase the aggregate principal amount of Securities which it or they are
obligated to purchase under this Agreement (the “Defaulted Securities”), the
Representatives shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non-defaulting Initial Purchasers, or any
other purchaser, to purchase all, but not less than all, of the Defaulted
Securities in such amounts as may be agreed upon and upon the terms herein set
forth; if, however, the Representatives shall not have completed such
arrangements within such 24-hour period, then:

 

(i)          if the aggregate principal amount of Defaulted Securities does not
exceed 10% of the aggregate principal amount of Securities, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount of such Defaulted Securities in the proportions that
their respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or

 

(ii)         if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of Securities, this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement, the Representatives shall have the right to postpone the Closing Date
for a period not exceeding seven days in order to effect any required changes in
the General Disclosure Package or Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 10.

 

 30

 

 

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing, shall be effective only upon receipt and shall be mailed, delivered by
hand or overnight courier, or transmitted by fax (with the receipt of any such
fax to be confirmed by telephone). Notices to the Initial Purchasers shall be
directed to the Representatives at Wells Fargo Securities, LLC, 550 S. Tryon
Street, 5th Floor, Charlotte, North Carolina 28202, Attention: High Yield
Syndicate, fax no. (704) 410-4874 (with such fax to be confirmed by telephone to
(704) 383-0550) and Citigroup Global Markets Inc., 388 Greenwich Street, New
York, New York 10013, fax no. (646) 291-1469, Attention: General Counsel, with a
copy to Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, New York,
Attention: William V. Fogg, Esq. and Stephen L. Burns, Esq., fax no. (212)
474-3000 (with such fax to be confirmed by telephone to (212) 474-1146); and
notices to the Company or any Guarantor shall be directed to it at 505 Huntmar
Park Drive, Suite 300, Herndon, VA 20170, Attention: Joseph Nowicki, Chief
Financial Officer, fax no. (703) 437-1919 (with such fax to be confirmed by
telephone to (571) 323-3940), with a copy to Sidley Austin LLP, One South
Dearborn Street, Chicago, Illinois, Attention: Jeffrey N. Smith, Esq. and
Michael P. Heinz, Esq., fax no. (312) 853-7036 (with such fax to be confirmed by
telephone to (312) 853-7000).

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company and the Guarantors, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

 

SECTION 12. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers, the Company, the Guarantors and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers, the Company, the Guarantors and their respective
successors and the controlling persons and other indemnified parties referred to
in Sections 6 and 7 and their successors, heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained. This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of the
Initial Purchasers, the Company, the Guarantors and their respective successors,
and said controlling persons and other indemnified parties and their successors,
heirs and legal representatives, and for the benefit of no other person or
entity. No purchaser of Securities from any Initial Purchaser shall be deemed to
be a successor by reason merely of such purchase.

 

SECTION 13. GOVERNING LAW AND TIME. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW
YORK CITY TIME.

 

 31

 

 

SECTION 14. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

 

SECTION 15. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

 

“Acquired Company Transaction Documents” means the Purchase Agreement Joinder,
the Registration Rights Agreement Joinder and the Supplemental Indenture.

 

“affiliate” has the meaning provided in Rule 501 under the 1933 Act.

 

“Applicable Time” means 12:28 p.m. (New York City time) on September 24, 2015.

 

“Commission” means the Securities and Exchange Commission.

 

“Company Documents” means all contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject.

 

“DTC” means The Depository Trust Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Lien” means any security interest, mortgage, pledge, lien, encumbrance or
claim.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.

 

 32

 

 

“Transaction Documents” means this Agreement, the Indenture, the Registration
Rights Agreement, the Securities, the Guarantees, the Acquired Company
Transaction Documents, the Exchange Notes and the Exchange Guarantees
collectively.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1933 Act Regulations” means the rules and regulations of the Commission under
the 1933 Act.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations of the Commission under
the 1934 Act.

 

“1939 Act” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder.

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum or any Issuer Free Writing Document shall be deemed to
include any amendment or supplement to any of the foregoing.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Preliminary
Offering Memorandum or the Offering Memorandum (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be;
and all references in this Agreement to amendments or supplements to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
mean and include the filing of any document under the 1934 Act which is
incorporated by reference in the Preliminary Offering Memorandum or the Offering
Memorandum.

 

SECTION 16. Permitted Free Writing Documents. The Company and each Guarantor
represents, warrants and agrees that it has not made and, unless it obtains the
prior written consent of the Representatives, it will not make, and each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that it
has not made and, unless it obtains the prior written consent of the Company,
the Guarantors and the Representatives, it will not make, any offer relating to
the Securities that (if the offering of the Securities was made pursuant to a
registered offering under the 1933 Act) would constitute an “Issuer Free Writing
Prospectus” (as defined in Rule 433 under the 1933 Act) (any such document, a
“Issuer Free Writing Document”) or that would constitute a “free writing
prospectus” (as defined in Rule 405 under the 1933 Act) which would be required
to be filed with the Commission in connection with an offering registered under
the 1933 Act, in the case of any Initial Purchasers; provided that the prior
written consent of the Company, the Guarantors and the Representatives shall be
deemed to have been given in respect of the Issuer Free Writing Documents, if
any, listed on Exhibit F hereto and to any electronic road show in the form
previously provided by the Company to and approved by the Representatives.

 

 33

 

 

SECTION 17. Absence of Fiduciary Relationship. The Company and each Guarantor
acknowledges and agrees that:

 

(a)          each of the Initial Purchasers is acting solely as an initial
purchaser in connection with the sale of the Securities and no fiduciary,
advisory or agency relationship between the Company and any Guarantor, on the
one hand, and any of the Initial Purchasers, on the other hand, has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not any of the Initial Purchasers has advised or is
advising the Company or any Guarantor on other matters (it being understood that
in any event that no Initial Purchaser shall be deemed to have provided legal,
accounting or tax advice to the Company, any Guarantor or any of their
respective subsidiaries);

 

(b)          the offering price of the Securities and the price to be paid by
the Initial Purchasers for the Securities set forth in this Agreement were
established by the Company and the Guarantors following discussions and
arms-length negotiations with the Representatives;

 

(c)          they are capable of evaluating and understanding, and understand
and accept, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(d)          they are aware that the Initial Purchasers and their respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Guarantors and that none
of the Initial Purchasers has any obligation to disclose such interests and
transactions to the Company or the Guarantors by virtue of any fiduciary,
advisory or agency relationship or otherwise;

 

(e)          the Company and the Guarantors have consulted their own legal and
financial advisors to the extent they deemed appropriate; and

 

(f)          they waive, to the fullest extent permitted by law, any claims they
may have against any of the Initial Purchasers for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that none of the Initial Purchasers
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to them in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on their behalf or in right of them or the
Company, the Guarantors or any stockholders, employees or creditors of Company
or any Guarantor.

 

SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers. The Company and the Guarantors acknowledge that the Initial
Purchasers’ research analysts and research departments are required to be
separate from, and not influenced by, their respective investment banking
divisions and are subject to certain regulations and internal policies, and that
such Initial Purchasers’ research analysts may hold views and make statements or
investment recommendations and/or publish research reports with respect to the
Company or the Guarantors and/or the offering that differ from the views of
their respective investment banking divisions. The Company and the Guarantors
hereby waive and release, to the fullest extent permitted by applicable law, any
claims that the Company or the Guarantors may have against the Initial
Purchasers arising from the fact that the views expressed by their research
analysts and research departments may be different from or inconsistent with the
views or advice communicated to the Company or the Guarantors by such Initial
Purchasers’ investment banking divisions. The Company and the Guarantors also
acknowledge that each of the Initial Purchasers is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers, may
make recommendations and provide other advice, and may hold long or short
positions in debt or equity securities of, or derivative products related to,
the companies that may be the subject of the transactions contemplated by this
Agreement, and the Company and the Guarantors hereby waive and release, to the
fullest extent permitted by applicable law, any claims that the Company or the
Guarantors may have against the Initial Purchasers with respect to any such
other activities.

 

 34

 

 

SECTION 19. Waiver of Jury Trial. The Company, the Guarantors and each of the
Initial Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

SECTION 20. Consent to Jurisdiction. The Company and the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and the Company and
the Guarantors irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding in any such court arising out of or
relating to this Agreement or the transactions contemplated hereby and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding has been brought in an
inconvenient forum.

 

SECTION 21. Counterparts. This Agreement may be executed in any number of
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Agreement.

 

[Signature Page Follows]

 

 35

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Guarantors a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Initial Purchasers, the Company and the Guarantors in
accordance with its terms.

 

  Very truly yours,       BEACON ROOFING SUPPLY, INC.               By /s/
Joseph M. Nowicki     Name: Joseph M. Nowicki     Title: Executive Vice
President, Chief Financial Officer and Treasurer               INITIAL
GUARANTORS:       BEACON SALES ACQUISITION, INC.               By /s/ Joseph M.
Nowicki     Name: Joseph M. Nowicki     Title: Executive Vice President, Chief
Financial Officer and Treasurer         BEACON LEADERSHIP ACQUISITION II, LLC  
            By /s/ Joseph M. Nowicki     Name: Joseph M. Nowicki     Title:
Executive Vice President, Chief Financial Officer and Treasurer

 

CONFIRMED AND ACCEPTED, as of the date first above written:

 

WELLS FARGO SECURITIES, LLC

 

 

By /s/ Scott Joyce   Authorized Signatory

 

For itself and as a Representative of the Initial Purchasers named in Exhibit A
hereto.

 

CITIGROUP GLOBAL MARKETS INC.

 

 

By /s/ Justin Tichauer   Authorized Signatory

 

For itself and as a Representative of the Initial Purchasers named in Exhibit A
hereto

 

 [Purchase Agreement]

 

 

EXHIBIT A

 

INITIAL PURCHASERS

 

Name of Initial Purchaser  Principal
Amount of
Securities        Wells Fargo Securities, LLC  $123,000,000  Citigroup Global
Markets Inc.  $123,000,000  J.P. Morgan Securities LLC  $18,000,000  Merrill
Lynch, Pierce, Fenner & Smith
                     Incorporated  $18,000,000  SunTrust Robinson Humphrey,
Inc.  $18,000,000         Total  $300,000,000 

 

A-1

 

 

EXHIBIT B

 

GUARANTORS

 



I.Initial Guarantors

 

1.Beacon Sales Acquisition, Inc.

2.Beacon Leadership Acquisition II, LLC

 

II.Acquired Company Guarantors

 

1.CDRR Holding, Inc.

2.Roofing Supply Group, LLC

3.Roofing Supply, LLC

4.Austin Roofer’s Supply, LLC

5.Dallas-Fort Worth Roofing Supply, LLC

6.Fort Worth Roofing Supply, LLC

7.Roofing Supply of Arizona, LLC

8.Las Vegas Roofing Supply, LLC

9.Roofing Supply Group – California, LLC

10.Roofing Supply Group of Oklahoma, LLC

11.Roofing Supply Group Orlando, LLC

12.Roofing Supply Group – Fresno, LLC

13.Roofing Supply Transportation, LLC

14.Roofing Supply of Arizona – East Valley, LLC

15.Roofing Supply of Arizona – Tucson, LLC

16.Roofing Supply Group – Southern California, LLC

17.Roofing Supply Group – Bay Area, LLC

18.Roofing Supply of Colorado, LLC

19.Roofing Supply Group–Kansas City, LLC

20.North Louisiana Roofing Supply, LLC

21.Roofing Supply Group - Louisiana, LLC

22.Roofing Supply Group – Omaha, LLC

23.Roofing Supply of New Mexico, LLC

24.Roofing Supply of Tennessee, LLC

25.Roofing Supply of Nashville, LLC

26.Roofing Supply Group St. Louis, LLC

27.Roofing Supply Group of Cleveland, LLC

28.Roofing Supply Group of Pittsburgh, LLC

29.Roofing Supply Group Utah, LLC

30.Roofing Supply Group San Diego, LLC

31.Roofing Supply Group of Columbus, LLC

32.Roofing Supply of Atlanta, LLC

33.Roofing Supply of Charlotte, LLC



 

B-1

 

 



34.Roofing Supply Group-Greensboro, LLC

35.Roofing Supply Group – Cincinnati, LLC

36.Roofing Supply of Columbia, LLC

37.Roofing Supply Group of Virginia, LLC

38.Roofing Supply Group – Tampa, LLC

39.Roofing Supply Group – Polk County, LLC

40.Roofing Supply Group – Raleigh, LLC

41.Roofing Supply Group – Kentucky, LLC

42.Roofing Supply Group (Texas), Inc.

43.Roofing Supply Finance, Inc.

44.Roofing Supply Group – Washington, LLC

45.Roofing Supply Group – Alabama, LLC

46.Roofing Supply Group – Tuscaloosa, LLC



 

B-2

 

 

EXHIBIT C

 

PURCHASE AGREEMENT JOINDER

 

BEACON ROOFING SUPPLY, INC.

 

6.375% Senior Notes due 2023

 

[October 1], 2015

 

Wells Fargo Securities, LLC
Citigroup Global Markets Inc.
As Representatives of the several Initial Purchasers
c/o Wells Fargo Securities, LLC
550 S. Tryon Street
Charlotte, North Carolina 28202

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Purchase Agreement, dated as of
September 24, 2015 (the “Purchase Agreement”), among Beacon Roofing Supply,
Inc., a Delaware corporation, the Initial Guarantors party thereto, and you, as
representatives of the Initial Purchasers named therein, providing for the offer
and sale of the Securities. Under the terms of the Purchase Agreement, each of
the Acquired Company Guarantors is required to join in the Purchase Agreement on
the Supplemental Indenture Date. Unless otherwise specified herein, capitalized
terms used but not defined herein shall have the respective meanings given them
in the Purchase Agreement.

 

Each of the undersigned Acquired Company Guarantors hereby acknowledges and
agrees, for the benefit of the Initial Purchasers, that it has received and
reviewed a copy of the Purchase Agreement and all other documents it deems fit
in order to enter into this Joinder Agreement, and acknowledges and agrees to
(i) join and become a party to the Purchase Agreement as indicated by its
signature below; (ii) be bound by all covenants, agreements, representations,
warranties and acknowledgements attributable to an Acquired Company Guarantor in
the Purchase Agreement, as of the date thereof, as if made by, and with respect
to, each signatory hereto on the date of the Purchase Agreement; and (iii)
perform all obligations and duties required of an Acquired Company Guarantor
pursuant to the Purchase Agreement.

 

This Joinder Agreement does not cancel, extinguish, limit or otherwise adversely
affect any right or obligation of the parties under the Purchase Agreement. The
parties hereto acknowledge and agree that all of the provisions of the Purchase
Agreement shall remain in full force and effect.



 

C-1

 

 

This Joinder Agreement may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

 

This Joinder Agreement may be executed in any number of counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Joinder Agreement.

 

This Joinder Agreement and any claim, controversy or dispute arising under or
related to this Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

Each Acquired Company Guarantor hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Joinder Agreement or the
transactions contemplated hereby.

 

[Signature Page Follows]

 

C-2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the date first above written.

 

  [ACQUIRED COMPANY GUARANTORS]         By:     Name:     Title:  

 

C-3

 

 

EXHIBIT D

 

SUBSIDIARIES OF THE COMPANY

 

Name   Jurisdiction of
Organization   Type of Entity   Names of General
Partners/Managing
Members* Beacon Sales Acquisition, Inc.   Delaware   Corporation     Beacon
Leadership Acquisition II, LLC   Delaware   Limited Liability Company   Beacon
Roofing Supply, Inc. Beacon Canada, Inc.   Delaware   Corporation     Beacon
Roofing Supply Canada Company  

Nova Scotia

  Unlimited Liability Company                   Significant Subsidiaries        
    Beacon Sales Acquisition, Inc.   Delaware   Corporation    

 

* Applicable only if the subsidiary in question is a limited or general
partnership or limited liability company.

 

D-1

 

 

EXHIBIT E

 

FORM OF PRICING TERM SHEET

 

[Attached]

 

E-1

 

 



BEACON ROOFING SUPPLY, INC.

 

6.375% Senior Notes due 2023
September 24, 2015

 

This term sheet to the Preliminary Offering Memorandum dated September 18, 2015
(the “Preliminary Offering Memorandum”) related to the offering of the notes
described below should be read together with the Preliminary Offering Memorandum
before making an investment decision with regard to the notes. Capitalized terms
used but not defined in this term sheet have the meanings assigned to such terms
in the Preliminary Offering Memorandum.

 



Issuer: Beacon Roofing Supply, Inc. Guarantors: Unconditionally guaranteed on a
senior unsecured basis by each direct and indirect domestic subsidiary of the
Issuer that guarantees the Term Loan B Facility Security Description: 6.375%
Senior Notes due 2023 Distribution: 144A / Regulation S with Registration Rights
Aggregate Principal Amount: $300,000,000 Gross Proceeds: $300,000,000 Maturity:
October 1, 2023 Coupon: 6.375% Yield to Maturity: 6.375% Offering Price: 100.0%
of principal amount, plus accrued interest from October 1, 2015 Interest Payment
Dates: April 1 and October 1, commencing April 1, 2016 Record Dates: March 15
and September 15 Equity Clawback: Up to 35% at 106.375% prior to October 1, 2018
Optional Redemption: Make-whole call @ T+50 basis points prior to October 1,
2018 On or after:                                      Price: October 1,
2018                                104.781% October 1,
2019                                103.188% October 1,
2020                                101.594% October 1, 2021 and
thereafter         100.000% Change of Control: Putable at 101% of principal plus
accrued interest







 



 

 

 



Use of Proceeds: We expect that the net proceeds from this offering will be
approximately $293.0 million after deducting the discount to the initial
purchasers and the estimated fees and expenses of this offering. We intend to
use the net proceeds from this offering, together with the borrowings under the
New Senior Secured Credit Facilities, to pay the cash consideration for the RSG
Acquisition, to refinance certain of our indebtedness and repay certain
indebtedness of RSG and to pay related transaction premiums, fees and expenses.
Trade Date: September 24, 2015 Expected Settlement Date: (T+5); October 1, 2015
 

The closing of this offering is conditioned on the substantially concurrent
consummation of the RSG Acquisition. If we are unable to complete the RSG
Acquisition substantially concurrently with (or prior to) the scheduled closing
of this offering, no notes will be sold and delivered in this offering.

 

Under Rule 15c6-1 under the Exchange Act, trades in the secondary market
generally are required to settle in three business days, unless the parties to
any such trade expressly agree otherwise.  Accordingly, purchasers who wish to
trade notes on the date hereof or the next business day will be required, by
virtue of the fact that the Notes initially will settle T+5, to specify an
alternate settlement cycle at the time of any such trade to prevent a failed
settlement.  Purchasers of notes who wish to trade notes on the date hereof or
the next business day should consult their own advisors.

Rule 144A CUSIP / ISIN: 073685 AA7 / US073685AA72 Regulation S CUSIP / ISIN:
U06688 AA0 / USU06688AA07 Denominations/Multiple: $2,000 x $1,000 Joint
Book-Running Managers:

Wells Fargo Securities, LLC

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

SunTrust Robinson Humphrey, Inc.



 

 

 

 

Changes to Preliminary Offering Memorandum

 

In addition to the foregoing pricing information, the Preliminary Offering
Memorandum is hereby revised to reflect the following:

 

1.      The first sentence of the second paragraph under the heading “Principal
Stockholder” on p. 12 of the Preliminary Offering Memorandum is replaced with
following:

 

“In connection with the RSG Acquisition, we will enter into an amended
investment agreement with the CD&R Stockholder that will provide that the CD&R
Stockholder (i) may designate two directors to the Beacon board of directors,
for so long as the CD&R Stockholder and its affiliates hold at least 58.6% of
the shares of our common stock received at the closing of the RSG Acquisition
and (ii) may designate one director to the Beacon board of directors for so long
as the CD&R Stockholder and its affiliates hold less than 58.6%, but at least
3.0%, of such shares; provided that the CD&R Stockholder and its affiliates
shall not be entitled to such one director designee pursuant to clause (ii) if
they own less than 4.0% of the shares of our common stock then outstanding and
the number of members of the Beacon board is at such time less than eight.”

 

Additional conforming changes are made to the Preliminary Offering Memorandum to
reflect the changes described herein.

 

 

 

The notes and related guarantees have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) or any state
securities laws. The notes are being offered and sold only to persons reasonably
believed to be qualified institutional buyers in accordance with Rule 144A under
the Securities Act and outside the United States in reliance on Regulation S
under the Securities Act. The notes and related guarantees may not be offered or
sold in the United States or to U.S. persons (as defined in Regulation S under
the Securities Act) except in transactions exempt from, or not subject to, the
registration requirements of the Securities Act or pursuant to an effective
registration statement.

 

This term sheet is confidential and is for your information only and is not
intended to be used by anyone other than you. This term sheet is qualified in
its entirety by reference to the Preliminary Offering Memorandum. The
information in this term sheet supplements the Preliminary Offering Memorandum
and supersedes the information in the Preliminary Offering Memorandum to the
extent inconsistent with the information in the Preliminary Offering Memorandum.

 

This term sheet does not constitute an offer to sell or a solicitation of an
offer to buy any security in any state or jurisdiction in which such offer,
solicitation or sale would be unlawful.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 



 

 

 

EXHIBIT F

 

PRELIMINARY OFFERING MEMORANDUM AMENDMENTS; ISSUER FREE WRITING DOCUMENTS

 

(1)         Pricing Term Sheet containing the terms of the Securities,
substantially in the form of Exhibit E hereto.

 

(2)         None.

 

F-1

 

 

EXHIBIT G-1

 

FORMS OF OPINIONS OF COMPANY COUNSEL

 

(1)         The Company is a corporation validly existing and in good standing
under the laws of the State of Delaware. The Company has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and to execute, deliver and perform its
obligations under the Purchase Agreement, the Registration Rights Agreement, the
Indenture and the Notes.

 

(2)         The Initial Corporate Guarantor is a corporation validly existing
and in good standing under the laws of the State of Delaware. The Initial
Corporate Guarantor has corporate power and authority to execute, deliver and
perform its obligations under the Purchase Agreement, the Registration Rights
Agreement and the Indenture and to perform its obligations under its Guarantee.

 

(3)         The Initial LLC Guarantor is a limited liability company validly
existing and in good standing under the laws of the State of Delaware. The
Initial LLC Guarantor has limited liability company power and authority to
execute, deliver and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement and the Indenture and to perform its obligations
under its Guarantee.

 

(4)         The Purchase Agreement has been duly authorized, executed and
delivered by the Company and each of the Initial Guarantors1.

 

(5)         Each of the Registration Rights Agreement and the Indenture has been
duly authorized, executed and delivered by the Company and each of the Initial
Guarantors. Each of the Registration Rights Agreement and the Indenture is a
valid and binding agreement of the Company and each Initial Guarantor,
enforceable against the Company and such Initial Guarantor in accordance with
its terms.

 

(6)         The Notes have been duly authorized by the Company. When the Notes
are duly executed by authorized officers of the Company and authenticated by the
Trustee, all in accordance with the Indenture, and delivered to and paid for by
the Initial Purchasers in accordance with the Purchase Agreement, the Notes will
be valid and binding obligations of the Company, enforceable against the Company
in accordance with their terms, and will be entitled to the benefits of the
Indenture.

 

(7)         The Exchange Notes have been duly authorized by the Company. When
the Exchange Notes are duly executed by authorized officers of the Company and
authenticated by the Trustee, all in accordance with the Indenture, and
delivered in exchange for a like aggregate principal amount of Notes in
accordance with the Exchange Offer, the Indenture and the Registration Rights
Agreement, the Exchange Notes will be valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, and
will be entitled to the benefits of the Indenture.

 



 



1 To be defined to include each Corporate Guarantor and LLC Guarantor.

 

G-1

 

 

(8)         The Guarantee by each Initial Guarantor has been duly authorized by
each Initial Guarantor. When the Notes are duly executed by authorized officers
of the Company and authenticated by the Trustee, all in accordance with the
Indenture, and delivered to and paid for by the Initial Purchasers in accordance
with the Purchase Agreement, the Guarantee by each Initial Guarantor will be the
valid and binding obligation of such Initial Guarantor, enforceable against such
Initial Guarantor in accordance with its terms.

 

(9)         The Exchange Notes Guarantee by each Initial Guarantor has been duly
authorized by each Initial Guarantor. When the Exchange Notes are duly executed
by authorized officers of the Company and authenticated by the Trustee, all in
accordance with the Indenture, and delivered in exchange for a like aggregate
principal amount of Notes in accordance with the Exchange Offer, the Indenture
and the Registration Rights Agreement, the Exchange Notes Guarantee by each
Initial Guarantor will be the valid and binding obligation of such Initial
Guarantor, enforceable against such Initial Guarantor in accordance with its
terms.

 

(10)        No consent, approval, authorization or other order of any federal
regulatory body, federal administrative agency or other federal governmental
body of the United States of America or any state regulatory body, state
administrative agency or other state governmental body of the State of New York
is required under Applicable Laws2 for the execution and delivery by the Company
or any Initial Guarantor of the Purchase Agreement, the Indenture or the
Registration Rights Agreement and the issuance and sale of the Securities3 to
the Initial Purchasers as contemplated by the Purchase Agreement.

 

(11)        The execution and delivery by the Company and each Initial Guarantor
of the Purchase Agreement, the Indenture and the Registration Rights Agreement,
and the issuance and sale of the Securities to the Initial Purchasers pursuant
to the Purchase Agreement, do not (a) violate the certificate of incorporation
or by-laws of the Company or the Initial Corporate Guarantor or the certificate
of formation or limited liability company agreement of the Initial LLC
Guarantor, or (b) result in a violation by the Company or any Initial Guarantor
of any of the terms and provisions of any Applicable Laws.

 

(12)        The statements in the Offering Memorandum under the captions
“Description of Certain Other Indebtedness—New Senior Secured Credit Facilities”
and “Description of Notes,” to the extent that such statements purport to
describe certain provisions of the [New Credit Agreements], the Indenture or the
Securities, accurately describe such provisions in all material respects.

 

(13)        The statements in the Offering Memorandum under the caption “Certain
United States Federal Income Tax Considerations,” to the extent that such
statements purport to describe matters of United States federal income tax law
and regulations, accurately describe such matters in all material respects.

 



 



2 Defined to include Delaware corporate statute, Delaware LLC Act and New York
state laws.

3 Defined to include both the Securities and the Guarantees.

 

G-2

 

 

(14)        Assuming (A) the accuracy and performance of, and compliance with,
the representations, warranties and agreements of the Company, the Initial
Guarantors and the Initial Purchasers set forth in the Purchase Agreement and
(B) the accuracy and performance of, and compliance with, the representations,
warranties and agreements of each of the persons to whom the Initial Purchasers
initially offer, resell or otherwise transfer the Securities as set forth in the
Offering Memorandum under the caption “Notice to Investors”, it is not
necessary, in connection with the sale of the Securities to the Initial
Purchasers under the Purchase Agreement or in connection with the initial resale
of the Securities by the Initial Purchasers, in each case in the manner
contemplated by the Purchase Agreement and the Offering Memorandum, to register
the Securities under the 1933 Act or to qualify the Indenture under the 1939
Act, it being understood that we express no opinion as to any subsequent resale
or other transfer of any Securities.

 

(15)        Neither the Company nor any of the Initial Guarantors is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Offering Memorandum under the caption
“Use of Proceeds,” will be, required to be registered as an “investment company”
as defined in the 1940 Act.

 

In acting as counsel to the Company in connection with the transactions
described in [the first paragraph above], we have participated in conferences
with officers and other representatives of the Company, representatives of the
independent public accountants for the Company and your representatives, at
which conferences certain contents of the Disclosure Package (as defined below)
and the Offering Memorandum and related matters were discussed. Although we are
not passing upon or assuming responsibility for the accuracy, completeness or
fairness of the statements included in or omitted from the Disclosure Package or
the Offering Memorandum and have made no independent check or verification
thereof (except as set forth in paragraphs (12) and (13) above), based upon our
participation in such conferences, no facts have come to our attention that have
caused us to believe that, insofar as is relevant to the offering of the
Securities:

 

(a)          the Preliminary Offering Memorandum[,] [and] the Pricing Term Sheet
[and the information in Exhibit F to the Purchase Agreement (“Exhibit F”)],
considered together (collectively, the “Disclosure Package”), as of = =.m. (New
York City time) on September 24, 2015, included an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or

 

(b)          the Offering Memorandum [and the information in Exhibit F,
considered together], as of the date of the Offering Memorandum or on the date
hereof, included or includes an untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading,

 

except in each case that we express no belief and make no statement with respect
to financial statements and schedules and other financial data included in or
omitted from Disclosure Package, the Offering Memorandum[,] or [Exhibit F].

 

G-3

 

 

EXHIBIT G-2

 

FORMS OF OPINIONS OF COMPANY COUNSEL

 

(1)         Each Acquired Company Corporate Guarantor is a corporation validly
existing and in good standing under the laws of the State of Delaware.

 

(2)         Each Acquired Company LLC Guarantor is a limited liability company
validly existing and in good standing under the laws of the State of Delaware.

 

(3)         The Supplemental Indenture has been duly authorized, executed and
delivered by the Company and each of the Guarantors1. The Supplemental Indenture
is a valid and binding agreement of the Company and each Guarantor, enforceable
against the Company and such Guarantor in accordance with its terms.

 

(4)         The Guarantee by each Acquired Company Guarantor has been duly
authorized by each Acquired Company Guarantor. Assuming that the Notes have been
duly executed by authorized officers of the Company and authenticated by the
Trustee, all in accordance with the Indenture, and delivered to and paid for by
the Initial Purchasers in accordance with the Purchase Agreement, the Guarantee
by each Acquired Company Guarantor will be the valid and binding obligation of
such Acquired Company Guarantor, enforceable against such Acquired Company
Guarantor in accordance with its terms.

 

(5)         The Exchange Notes Guarantee by each Acquired Company Guarantor has
been duly authorized by each Acquired Company Guarantor. When the Exchange Notes
are duly executed by authorized officers of the Company and authenticated by the
Trustee, all in accordance with the Indenture, and delivered in exchange for a
like aggregate principal amount of Notes in accordance with the Exchange Offer,
the Indenture and the Registration Rights Agreement, the Exchange Notes
Guarantee by each Acquired Company Guarantor will be the valid and binding
obligation of such Acquired Company Guarantor, enforceable against such Acquired
Company Guarantor in accordance with its terms.

 

(6)         No consent, approval, authorization or other order of any federal
regulatory body, federal administrative agency or other federal governmental
body of the United States of America or any state regulatory body, state
administrative agency or other state governmental body of the State of New York
is required under Applicable Laws for the execution and delivery by any Acquired
Company Guarantor of the Acquired Company Guarantor Transaction Documents.2

 



 



1 To include all Initial Guarantors and Acquired Company Guarantors.

2 To be defined as the Supplemental Indenture, each Purchase Agreement Joinder
and each Registration Rights Agreement Joinder.

 

G-4

 

 

(7)         The execution and delivery by each Acquired Company Guarantor of the
Acquired Company Transaction Documents do not (a) violate the certificate of
incorporation or by-laws of any Acquired Company Corporate Guarantor or the
certificate of formation or limited liability company agreement of any Acquired
Company LLC Guarantor, or (b) result in a violation by any Acquired Company
Guarantor of any of the terms and provisions of any Applicable Laws.

 

(8)         None of the Acquired Company Guarantors is required to be registered
as an “investment company” as defined in the 1940 Act.

 

G-5

 

 

EXHIBIT H

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

[Attached]

 



 H-1 

 

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated October 1, 2015 (this “Agreement”) is
entered into by and among Beacon Roofing Supply, Inc., a Delaware corporation
(the “Company”), the guarantors listed in Schedule 1 hereto (the “Initial
Guarantors”), and Wells Fargo Securities, LLC and Citigroup Global Markets Inc.,
as representatives (the “Representatives”) of the initial purchasers listed in
Exhibit A to the Purchase Agreement (as defined below) (the “Initial
Purchasers”).

 

The Company, the Guarantors (as defined below) and the Representatives, for
themselves and on behalf of the several Initial Purchasers, are parties to the
Purchase Agreement dated September 24, 2015 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $300,000,000
aggregate principal amount of the Company’s 6.375% Senior Notes due 2023 (the
“Securities”), which will be guaranteed on an unsecured senior basis by each of
the Guarantors. As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.          Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Company that enters into
a Guarantee under the Indenture after the date of this Agreement.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors and permitted assigns.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

 H-2 

 

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) registering the offer and sale of Exchange Securities and all amendments
and supplements to such registration statement, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior unsecured notes issued by the Company
and guaranteed by the Guarantors under the Indenture containing terms identical
to the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders in exchange for
Securities pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company and used
or referred to by the Company in connection with the sale of the Securities or
the Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and, from and after the
time of issuance of any Exchange Securities, guarantees of the Exchange
Securities, in each case by the Guarantors under the Indenture.

 

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that guarantees the Securities, in each case to the
extent such guarantee remains in effect and has not been discharged or
terminated in accordance with the terms of the Indenture (as defined below).

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities, dated as of
October 1, 2015, among the Company, the Guarantors and U.S. Bank National
Association, as trustee, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.

 

“Initial Guarantors” shall have the meaning set forth in the preamble.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

H-3

 

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to the Holders by the Company
upon receipt of a Shelf Request.

 

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities upon the earliest to occur of the
following: (i) when a Registration Statement with respect to such Securities has
become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement, (ii) when such
Securities cease to be outstanding or (iii) when such Securities are sold
pursuant to Rule 144 under the Securities Act.

 

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) if the Company receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request, (iv) the
Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter ceases to be effective or the Prospectus contained
therein ceases to be usable for resales of Registrable Securities, in each case
whether or not permitted by this Agreement, at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable exists for
more than 30 days (whether or not consecutive) in any 12-month period, or
(v) the Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter, on more than two occasions in any 12-month period
during the Shelf Effectiveness Period, the Shelf Registration Statement ceases
to be effective or the Prospectus contained therein ceases to be usable for
resales of Registrable Securities, in each case whether or not permitted by this
Agreement.

 

H-4

 

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC or FINRA registration and filing fees,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws (including reasonable fees and disbursements of one
counsel for any Underwriters or Holders in connection with blue sky
qualification of any Exchange Securities or Registrable Securities), (iii) all
expenses of the Company or the Guarantors in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the reasonable
fees and disbursements of one counsel for the Participating Holders (which
counsel shall be selected by the Participating Holders holding a majority of the
aggregate principal amount of Registrable Securities held by such Participating
Holders and which counsel may also be counsel for the Initial Purchasers) and
(viii) the fees and disbursements of the independent registered public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“Representatives” shall have the meaning set forth in the preamble.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Registrable Securities held by the Participating
Holders) on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

H-5

 

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Staff” shall mean the staff of the SEC.

 

“Suspension Actions” shall have the meaning set forth in Section 2(e) hereof.

 

“Suspension Period” shall have the meaning set forth in Section 2(e) hereof.

 

“Target Registration Date” shall mean the date that is 270 days from the date
hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.          Registration Under the Securities Act. (a) To the extent not
prohibited by any applicable law or applicable interpretations of the Staff, the
Company and the Guarantors shall (x) use their reasonable best efforts to cause
to be filed an Exchange Offer Registration Statement covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities and
(y) use their commercially reasonable efforts to (i) have such Registration
Statement become effective on or before the Target Registration Date and (ii)
remain effective until 180 days after the last Exchange Date for use by one or
more Participating Broker-Dealers. For the avoidance of doubt, clause (y)(ii) of
the immediately preceding sentence shall not obligate the Company to file an
amendment to the Exchange Offer Registration Statement (or make a filing with
the SEC that would be incorporated by reference into the Exchange Offer
Registration Statement) if, pursuant to Section 2(e), the Company would be
entitled to invoke a Suspension Period and elect not to make such filing under
the circumstances (it being understood and agreed that all references to Shelf
Registration Statement in Section 2(e) shall be construed to include the
Exchange Offer Registration Statement solely for purposes of this sentence). The
Company and the Guarantors shall commence the Exchange Offer promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
their commercially reasonable efforts to complete the Exchange Offer not later
than 60 days after such effective date.

 

After the Exchange Offer Registration Statement has been declared effective by
the SEC, the Company and the Guarantors shall commence the Exchange Offer by
mailing or making available the related Prospectus, appropriate letters of
transmittal and other accompanying documents to each Holder stating, in addition
to such other disclosures as are required by applicable law, substantially the
following:

 

H-6

 

 

(i)that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

(ii)the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed or made available) (the
“Exchange Dates”);

 

(iii)that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

(iv)that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

 

(v)that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by (A) sending to the institution
and at the address specified in the notice, a facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged or (B) effecting such
withdrawal in compliance with the applicable procedures of the depositary for
the Registrable Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor,
(4) if such Holder is not a broker-dealer, that it is not engaged in, and does
not intend to engage in, the distribution of the Exchange Securities, and (5) if
such Holder is a broker-dealer that will receive Exchange Securities for its own
account in exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, such Holder will deliver a Prospectus
(or, to the extent permitted by law, make available a Prospectus to purchasers)
in connection with any resale of such Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(I)accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

H-7

 

 

(II)deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder; provided that if
any of the Registrable Securities are in book-entry form, the Company shall, in
cooperation with the Trustee, effect the exchange of Registrable Securities in
accordance with applicable book-entry procedures.

 

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall use reasonable best
efforts to comply with the applicable requirements of the Securities Act, the
Exchange Act and other applicable laws and regulations in connection with the
Exchange Offer. The Exchange Offer shall not be subject to any conditions, other
than that the Exchange Offer does not violate any applicable law or applicable
interpretations of the Staff and that no action or proceeding has been
instituted or threatened in any court or by or before any governmental agency
relating to the Exchange Offer which, in the Company’s judgment, could
reasonably be expected to impair the Company’s ability to proceed with the
Exchange Offer.

 

(b)          In the event that (i) the Company and the Guarantors determine that
the Exchange Offer Registration provided for in Section 2(a) hereof is not
available or the Exchange Offer may not be completed as soon as practicable
after the last Exchange Date because it would violate any applicable law or
applicable interpretations of the Staff, (ii) the Exchange Offer is not for any
other reason completed by the Target Registration Date or (iii) upon receipt of
a written request (a “Shelf Request”) from any Initial Purchaser representing
that it holds Registrable Securities that are or were ineligible to be exchanged
in the Exchange Offer, the Company and the Guarantors shall use their reasonable
best efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and use commercially reasonable efforts to have such Shelf
Registration Statement become effective; provided that (x) no Holder will be
entitled to have any Registrable Securities included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Company as is contemplated by Section 3(b) hereof and, if
necessary, the Shelf Registration Statement has been amended to reflect such
information, and (y) in no event shall the Company or the Guarantors be under
any obligation to file any such Shelf Registration Statement before they are
obligated to file an Exchange Offer Registration Statement pursuant to Section
2(a) hereof.

 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file, and
shall use their commercially reasonable efforts to have become effective, both
an Exchange Offer Registration Statement pursuant to Section 2(a) hereof with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
the Initial Purchasers after completion of the Exchange Offer.

 

H-8

 

 

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the date on which the Securities covered thereby cease to be Registrable
Securities (the “Shelf Effectiveness Period”). The Company and the Guarantors
further agree to use their reasonable best efforts to supplement or amend the
Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Participating Holder of Registrable Securities with
respect to information relating to such Holder, and to use their commercially
reasonable efforts to cause any such amendment to become effective, if required,
and such Shelf Registration Statement, Prospectus or Free Writing Prospectus, as
the case may be, to become usable as soon as thereafter practicable. The Company
and the Guarantors agree to furnish to the Participating Holders copies of any
such supplement or amendment promptly after its being used or filed with the
SEC, as reasonably requested by the Participating Holders.

 

(c)          The Company and the Guarantors shall pay all Registration Expenses
in connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

 

(d)          An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

 

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 1.00% per annum. A Registration Default ends with respect to
any Security when such Security ceases to be a Registrable Security or, if
earlier, (1) in the case of a Registration Default under clause (i) of the
definition thereof, when the Exchange Offer is completed, (2) in the case of a
Registration Default under clause (ii) or clause (iii) of the definition
thereof, when the Shelf Registration Statement becomes effective, or (3) in the
case of a Registration Default under clause (iv) or clause (v) of the definition
thereof, when the Shelf Registration Statement again becomes effective or the
Prospectus again becomes usable. If at any time more than one Registration
Default has occurred and is continuing, then, until the next date that there is
no Registration Default, the increase in interest rate provided for by this
paragraph shall apply as if there occurred a single Registration Default that
begins on the date that the earliest such Registration Default occurred and ends
on such next date that there is no Registration Default.

 

Notwithstanding anything to the contrary in this Agreement, if the Exchange
Offer is consummated, any Holder who was, at the time the Exchange Offer was
pending and consummated, eligible to exchange, and withdrew or failed to validly
tender its Securities in the Exchange Offer, will not be entitled to receive any
additional interest pursuant to the preceding paragraph, and such Securities
will no longer constitute Registrable Securities hereunder.

 

H-9

 

 

(e)          The Company and the Guarantors shall be entitled to suspend their
obligation to file any amendment to a Shelf Registration Statement, furnish any
supplement or amendment to a Prospectus included in a Shelf Registration
Statement or any Free Writing Prospectus, make any other filing with the SEC
that would be incorporated by reference into a Shelf Registration Statement,
cause a Shelf Registration Statement to remain effective or the Prospectus or
any Free Writing Prospectus usable or take any similar action (collectively,
“Suspension Actions”), for a reasonable period of time, but not in excess of 60
consecutive days or more than two times during any 12-month period (each, a
“Suspension Period”), if there is a possible acquisition, disposition or
business combination or other transaction, business development or event
involving the Company, any Guarantor or any of their respective subsidiaries
that would require disclosure to be included or incorporated by reference in the
Shelf Registration Statement or Prospectus (and disclosure would not be required
to be made at such time but for the use of such Shelf Registration Statement or
Prospectus) and the Company determines in the exercise of its reasonable
judgment (and not for the purpose of avoidance of its obligations hereunder)
that such disclosure is not in the best interest of the Company and its
stockholders or would reasonably be expected to adversely affect in any material
respect the Company or its business or the Company’s ability to effect a planned
or proposed acquisition, disposition, business combination or other similar
transaction. Upon the occurrence of any of the conditions described in the
foregoing sentence, the Company shall give prompt notice of the delay or
suspension (but not the basis thereof) to the Participating Holders. Upon the
termination of such condition, the Company shall promptly proceed with all
Suspension Actions that were delayed or suspended and, if required, shall give
prompt notice to the Participating Holders of the cessation of the delay or
suspension (but not the basis thereof). Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to pay additional interest
(and no additional interest shall accrue) pursuant to Section 2(d) in the case
of a Registration Default under clauses (ii)-(v) of the definition thereof
during a Suspension Period, and no such Suspension Period shall count against
the periods and occasions set forth in clauses (iv) and (v) of such definition.

 

(f)          Without limiting the remedies available to the Initial Purchasers
and the Holders, the Company and the Guarantors acknowledge that any failure by
the Company or the Guarantors to comply with their obligations under
Section 2(a) and Section 2(b) hereof may result in material irreparable injury
to the Initial Purchasers or the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may seek such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Section 2(a) and Section 2(b)
hereof.

 

3.          Registration Procedures. (a) In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors
shall as promptly as reasonably practicable:

 

(i)          prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (A) shall be selected by
the Company and the Guarantors, (B) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the Participating
Holders thereof and (C) shall comply as to form in all material respects with
the requirements of the applicable form and include or incorporate by reference
all financial statements required by the SEC to be filed therewith; and use
their commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2 hereof;

 

H-10

 

 

(ii)         prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and use their commercially reasonable efforts to keep
each Prospectus current during the period described in Section 4(a)(3) of and
Rule 174 under the Securities Act that is applicable to transactions by brokers
or dealers with respect to the Registrable Securities or Exchange Securities;

 

(iii)        to the extent any Free Writing Prospectus is used, file with the
SEC any Free Writing Prospectus that is required to be filed by the Company or
the Guarantors with the SEC in accordance with the Securities Act and to retain
a copy of any Free Writing Prospectus not required to be filed;

 

(iv)        in the case of a Shelf Registration, furnish to each Participating
Holder, to counsel for the Initial Purchasers, to counsel for such Participating
Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus,
preliminary prospectus or Free Writing Prospectus, and any amendment or
supplement thereto (other than, unless specifically requested and not publicly
available via the SEC’s EDGAR filing system, any document that amends or
supplements any Prospectus or preliminary prospectus because it is incorporated
by reference therein), as such Participating Holder, counsel or Underwriter may
reasonably request in order to facilitate the sale or other disposition of the
Registrable Securities thereunder; and, subject to Section 3(c) hereof, the
Company and the Guarantors consent to the use of such Prospectus, preliminary
prospectus or Free Writing Prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the Participating Holders and any such
Underwriters in connection with the offering and sale of the Registrable
Securities covered by and in the manner described in such Prospectus,
preliminary prospectus or Free Writing Prospectus or any amendment or supplement
thereto in accordance with applicable law;

 

(v)         use their commercially reasonable efforts to (1) register or qualify
the Registrable Securities under all applicable state securities or blue sky
laws of such jurisdictions of the United States as any Participating Holder
shall reasonably request in writing by the time the applicable Registration
Statement becomes effective; (2) cooperate with such Participating Holders in
connection with any filings required to be made with FINRA; and (3) do any and
all other acts and things that may be reasonably necessary or advisable to
enable each Participating Holder to complete the disposition in each such
jurisdiction of the Registrable Securities owned by such Participating Holder;
provided that neither the Company nor any Guarantor shall be required to (A)
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify,
(B) file any general consent to service of process in any such jurisdiction or
(C) subject itself to taxation in any such jurisdiction if it is not already so
subject;

 

H-11

 

 

(vi)        notify counsel for the Initial Purchasers and, in the case of a
Shelf Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any U.S. jurisdiction or the initiation of
any proceeding for such purpose, (5) of the happening of any event during the
period a Registration Statement is effective that, in the reasonable judgment of
the Company, makes any statement of a material fact made in such Registration
Statement or the related Prospectus or any Free Writing Prospectus untrue in any
material respect or that requires the making of any changes in such Registration
Statement or Prospectus or any Free Writing Prospectus in order to make the
statements therein not misleading, and (6) of any determination by the Company
or any Guarantor that a post-effective amendment to a Registration Statement or
any amendment or supplement to the Prospectus or any Free Writing Prospectus
would be appropriate;

 

(vii)       use their commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement or, in the
case of a Shelf Registration, the resolution of any objection of the SEC
pursuant to Rule 401(g)(2) under the Securities Act, including by filing an
amendment to such Registration Statement on the proper form, as soon as
reasonably practicable and provide prompt notice to each Holder or Participating
Holder of the withdrawal of any such order or such resolution;

 

(viii)      in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, upon request, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested and such documents are not publicly available via the SEC’s EDGAR
filing system);

 

H-12

 

 

(ix)         in the case of a Shelf Registration, cooperate with the
Participating Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and, in the case of certificated securities, registered in such
names (consistent with the provisions of the Indenture) as such Participating
Holders may reasonably request at least one Business Day prior to the closing of
any sale of Registrable Securities;

 

(x)          upon the occurrence of any event contemplated by
Section 3(a)(vi)(5) hereof, use their reasonable best efforts to prepare and
file with the SEC a supplement or post-effective amendment to the applicable
Exchange Offer Registration Statement or Shelf Registration Statement or the
related Prospectus or any Free Writing Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered (or, to the extent permitted by law, made available) to purchasers of
the Registrable Securities, such Prospectus or Free Writing Prospectus, as the
case may be, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and the Company
and the Guarantors shall notify the Participating Holders (in the case of a
Shelf Registration Statement) and the Initial Purchasers and any Participating
Broker-Dealers known to the Company (in the case of an Exchange Offer
Registration Statement) to suspend use of the Prospectus or any Free Writing
Prospectus (but may exclude the basis for the suspension) as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company and the Guarantors have
amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission;

 

(xi)         a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any Free Writing Prospectus, any amendment to a
Registration Statement or amendment or supplement to a Prospectus or a Free
Writing Prospectus or of any document that is to be incorporated by reference
into a Registration Statement, a Prospectus or a Free Writing Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Participating Holders and their counsel) and make
such of the representatives of the Company and the Guarantors as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Participating Holders or their
counsel) available for discussion of such document; and the Company and the
Guarantors shall not, at any time after initial filing of a Registration
Statement, use or file any Prospectus, any Free Writing Prospectus, any
amendment of or supplement to a Registration Statement or a Prospectus or a Free
Writing Prospectus, or any document that is to be incorporated by reference into
a Registration Statement, a Prospectus or a Free Writing Prospectus, of which
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders and their counsel) shall not
have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Participating Holders or their counsel) shall reasonably object within two
Business Days after the receipt thereof, unless the Company believes in good
faith that use or filing of such Prospectus, Free Writing Prospectus, or any
amendment of or supplement to a Registration Statement, Prospectus or Free
Writing Prospectus or any document that is to be incorporated by reference into
a Registration Statement, a Prospectus or a Free Writing Prospectus is required
by applicable law. This clause (xi) shall not apply to any filing by the Company
or the Guarantors of any Annual Report on Form 10-K, Quarterly Report on Form
10-Q or Current Report on Form 8-K with respect to matters unrelated to the
Exchange Offer or the Registrable Securities and the offering thereof or
exchange therefor;

 

H-13

 

 

(xii)        obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

 

(xiii)       cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

(xiv)      in the case of a Shelf Registration, make available for inspection by
a representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any one firm of attorneys and one firm of accountants designated by a majority
in aggregate principal amount of the Registrable Securities held by the
Participating Holders to be covered by such Shelf Registration and one firm of
attorneys and one firm of accountants designated by such Underwriter, at
reasonable times and in a reasonable manner, all pertinent financial and other
records, documents and properties of the Company and its subsidiaries reasonably
requested by any such Inspector, Underwriter, attorney or accountant, and cause
the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that, if any such information is identified by the Company
or any Guarantor as being confidential or proprietary, each Person receiving
such information shall take such actions as are reasonably necessary to protect
the confidentiality of such information to the extent such action is otherwise
not inconsistent with, an impairment of or in derogation of the rights and
interests of any Inspector, Holder or Underwriter;

 

(xv)       in the case of a Shelf Registration, use their commercially
reasonable efforts to cause all Registrable Securities covered thereby to be
listed on any securities exchange or any automated quotation system on which
similar debt securities issued or guaranteed by the Company or any Guarantor are
then listed if requested by Holders of a majority of the aggregate principal
amount of such Registrable Securities, to the extent such Registrable Securities
satisfy applicable listing requirements;

 

(xvi)      if reasonably requested by any Participating Holder, promptly include
in a Prospectus supplement or post-effective amendment such information with
respect to such Participating Holder as such Participating Holder reasonably
requests to be included therein, based on a reasonable belief that such
information is required to be included therein or is necessary to make the
information about such Participating Holder therein not misleading, and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received notification of
the matters to be so included in such filing;

 

H-14

 

 

(xvii)     in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Participating Holders of a majority in principal amount
of the Registrable Securities covered by the Shelf Registration Statement) in
order to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in connection with
any such Underwritten Offering, (1) to the extent possible, make such
representations and warranties to the Underwriters of such Registrable
Securities with respect to the business of the Company and its subsidiaries and
the Registration Statement, Prospectus, any Free Writing Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and consistent with the applicable
representations and warranties in the Purchase Agreement and confirm the same if
and when requested; provided that the Participating Holders’ representations and
warranties shall be of the substance and scope as are customarily made by
selling securityholders to underwriters and issuers in underwritten offerings,
(2) use commercially reasonable efforts to obtain opinions of counsel to the
Company and the Guarantors (which opinions, in form, scope and substance, shall
be reasonably satisfactory to such Underwriters and their respective counsel)
addressed to each Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings and
consistent with the opinions delivered pursuant to the Purchase Agreement;
provided that, if required by the Underwriter, counsel for the Participating
Holders shall provide an opinion to the Underwriter covering the matters
customarily covered in opinions requested from selling securityholders by
underwriters in underwritten offerings, (3) use commercially reasonable efforts
to obtain “comfort” letters from the independent registered public accountants
of the Company and the Guarantors (and, if necessary, any other registered
public accountant of any subsidiary of the Company or any Guarantor, or of any
business acquired by the Company or any Guarantor for which financial statements
and financial data are or are required to be included in the Registration
Statement) addressed to each Participating Holder (to the extent permitted by
applicable professional standards) and Underwriter of Registrable Securities,
such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings, including but not limited to financial information contained in any
preliminary prospectus, Prospectus or Free Writing Prospectus, and (4) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority in aggregate principal amount of the Registrable Securities being
sold or by the Underwriters, and which are customarily delivered in underwritten
offerings, to evidence the continued validity of the representations and
warranties of the Company and the Guarantors made pursuant to clause (1) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement; and

 

(xviii)    so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart to the Initial
Purchasers no later than five Business Days following the execution thereof.

 

H-15

 

 

(b)          In the case of a Shelf Registration Statement, the Company may
require, as a condition to including a Holder’s Registrable Securities in such
Shelf Registration Statement, such Holder of Registrable Securities to furnish
to the Company a Notice and Questionnaire and such other information regarding
such Holder and the proposed disposition by such Holder of such Registrable
Securities as the Company and the Guarantors may from time to time reasonably
request in writing. Each Participating Holder of Registrable Securities as to
which any Shelf Registration is being effected agrees to furnish promptly to the
Company all information about such Holder required to be disclosed so that the
information about such Holder disclosed by the Company in a Shelf Registration
Statement is not materially misleading and does not omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made.

 

(c)          Each Participating Holder and Participating Broker Dealer agrees
that, upon receipt of any notice from the Company and the Guarantors of the
happening of any event of the kind described in Section 3(a)(vi)(3) or
Section 3(a)(vi)(5) hereof, such Participating Holder or Participating
Broker-Dealer, as the case may be, will forthwith discontinue disposition of
Registrable Securities pursuant to the Shelf Registration Statement or the
Exchange Offer Registration Statement, respectively, until such Participating
Holder’s or Participating Broker Dealer’s receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 3(a)(x) hereof and, if so directed by the Company and the Guarantors,
such Participating Holder or Participating Broker Dealer, as the case may be,
will deliver to the Company and the Guarantors all copies in its possession,
other than permanent file copies then in such Participating Holder’s or
Participating Broker Dealer’s possession, of the Prospectus and any Free Writing
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice.

 

(d)          If the Company and the Guarantors shall give any notice to suspend
the disposition of Registrable Securities pursuant to a Registration Statement
in accordance with Section 3(c), the Company and the Guarantors shall extend the
period during which such Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Holders of such Registrable Securities shall have received copies of the
supplemented or amended Prospectus or any Free Writing Prospectus necessary to
resume such dispositions or notice that such supplement or amendment is not
necessary; provided that, in the case where such suspension is solely a result
of the Company’s compliance with Section 3(a)(xvi) hereof, no such extension
shall be required and the Company shall not be obligated to pay additional
interest (and no additional interest shall accrue) pursuant to Section 2(d)
during such suspension period . For the avoidance of doubt, any such suspension
shall not relieve the Company of its obligation to pay additional interest, if
any, required by Section 2(d) hereof.

 

(e)          The Participating Holders who desire to do so may sell such
Registrable Securities in an Underwritten Offering. In any such Underwritten
Offering, the investment bank or investment banks and manager or managers (each
an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority in principal amount of the Registrable Securities included
in such offering, subject in each case to consent by the Company (which shall
not be unreasonably withheld or delayed so long as such bank or manager is
nationally recognized as an underwriter of debt securities offerings).

 

H-16

 

 

(f)          No Holder of Registrable Securities may participate in any
Underwritten Offering hereunder unless such Holder (i) agrees to sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

4.          Participation of Broker-Dealers in Exchange Offer. (a) The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b)          In light of the above, and notwithstanding the other provisions of
this Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement to include the
necessary plan of distribution and related disclosure for a period of up to 180
days after the last Exchange Date (as such period may be extended pursuant to
Section 3(d) hereof), in order to expedite or facilitate the disposition of any
Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) above. The Company and the
Guarantors further agree that Participating Broker-Dealers shall be authorized
to deliver such Prospectus (or, to the extent permitted by law, make available)
during such period in connection with the resales contemplated by this
Section 4.

 

(c)          The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) hereof.

 

H-17

 

 

5.          Indemnification and Contribution. (a) The Company and each
Guarantor, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser and each Holder, their respective affiliates, directors and
officers and each Person, if any, who controls any Initial Purchaser or any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (1) any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus, any Free Writing Prospectus or any “issuer information” (“Issuer
Information”) filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any omission or alleged omission to state therein a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information furnished
to the Company in writing through the Representatives or any selling Holder,
respectively, expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the Company and the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

 

(b)          Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information furnished to the Company in writing
by such Holder expressly for use in any Registration Statement, any Prospectus
and any Free Writing Prospectus.

 

H-18

 

 

(c)          If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 5 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded based on the advice of
outside counsel that there are legal defenses available to it that may be
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm (x) for any Initial Purchaser, its
affiliates, directors and officers and any control Persons of such Initial
Purchaser shall be designated in writing by the Representatives, (y) for any
Holder, its directors and officers and any control Persons of such Holder shall
be designated in writing by the Holders of a majority of the aggregate principal
amount of outstanding Registrable Securities and (z) in all other cases shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by the Indemnifying Person of such
request, (ii) the Indemnifying Person shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) the Indemnifying Person shall not have reimbursed the Indemnified Person
in accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (A) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)          If the indemnification provided for in paragraphs (a) and (b) above
is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors, on the one hand, and the Holders, on the
other, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

H-19

 

 

(e)          The Company, the Guarantors and the Holders agree that it would not
be just and equitable if contribution pursuant to this Section 5 were determined
by pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating,
preparing or defending against any such action or claim. Notwithstanding the
provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

 

(f)          The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

 

(g)          The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of (i)
any termination of this Agreement, (ii) any investigation made by or on behalf
of the Initial Purchasers or any Holder or any Person controlling any Initial
Purchaser or any Holder, or by or on behalf of the Company or the Guarantors or
the officers or directors of or any Person controlling the Company or the
Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Registrable Securities pursuant to a Shelf Registration Statement.

 

6.          General.

 

(a)          No Inconsistent Agreements. The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Company or any
Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that conflicts with the rights granted to the Holders of
Registrable Securities in, or the other provisions of, this Agreement.

 

H-20

 

 

(b)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 6(b), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder. Each Holder may waive compliance with respect to any obligation of the
Company or any Guarantor under this Agreement as it may apply or be enforced by
such particular Holder.

 

(c)          Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, facsimile, or any courier guaranteeing overnight delivery (i)
if to a Holder, at the most current address given by such Holder to the Company
by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c). All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; three Business Days after being deposited in the
mail, postage prepaid, if mailed; when receipt is acknowledged, if faxed; and on
the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery. Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture.

 

(d)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

 

H-21

 

 

(e)          Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

 

(f)          Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)          Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

 

(h)          Governing Law. This Agreement, and any claim, controversy or
dispute arising under or related to this Agreement, shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

(i)          Waiver of Jury Trial. The Company and the Guarantors hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

(j)          Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company, the Guarantors and the
Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

 

(k)        Majority of Holders. Whenever an action or determination under this
Agreement requires the consent or approval of the Holders of a majority of the
aggregate principal amount of the applicable Registrable Securities, in
determining such majority, (i) any Registrable Securities owned directly or
indirectly by the Company or any of its affiliates shall not be counted and (ii)
if the Company shall issue any additional Securities under the Indenture prior
to consummation of the Exchange Offer or, if applicable, the effectiveness of
any Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class.

 

H-22

 

 

[Signature Page Follows]

 

H-23

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Beacon Roofing Supply, Inc.         By                        Name:    
Title:           INITIAL GUARANTORS:       BEACON SALES ACQUISITION, INC.      
  By     Name:     Title:           BEACON LEADERSHIP ACQUISITION II, LLC      
  By     Name:     Title:  

 

Confirmed and accepted as of the date first above written:

WELLS FARGO SECURITIES, LLC

For itself and on behalf of the
Initial Purchasers



By       Authorized Signatory  

 

CITIGROUP GLOBAL MARKETS INC.

For itself and on behalf of the
Initial Purchasers



By       Authorized Signatory  

 

[Registration Rights Agreement]

 

 

 

 

Schedule 1

 

Initial Guarantors

 

Beacon Sales Acquisition, Inc.

Beacon Leadership Acquisition II, LLC

 

 

 

 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of October
1, 2015, by and among Beacon Roofing Supply, Inc., a Delaware corporation, the
guarantors party thereto, and Wells Fargo Securities, LLC and Citigroup Global
Markets Inc., as Representatives of the other Initial Purchasers) to be bound by
the terms and provisions of such Registration Rights Agreement applicable to a
Guarantor as specified therein.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
_______________, 2015.

 

  [GUARANTOR]         By                      Name:     Title:  

 



 

 



 

